Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 1 of 63




               Exhibit 1
            Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 2 of 63




 1

 2                              CLASS ACTION SETTLEMENT AGREEMENT

 3          This Class Action Settlement Agreement (the “Agreement,” “Settlement,” or “Settlement

 4   Agreement”) is entered into by and among the Class Representatives (as defined below,

 5   including Plaintiff Sean Wilson [“Wilson” or “Plaintiff”]), for themselves individually and on

 6   behalf of the Settlement Class (as defined below), and Defendants Playtika, LTD (“Playtika”)

 7   and Caesars Interactive Entertainment, LLC (“CIE”) (collectively “Defendants”) (Plaintiff and

 8   Defendants are collectively referred to as the “Parties”). This Agreement is intended by the

 9   Parties to fully, finally, and forever resolve, discharge, and settle the Released Claims (as defined

10   below), upon and subject to the terms and conditions of this Agreement and subject to the final

11   approval of the Court.

12                                               RECITALS

13          A.      On April 6, 2018, Wilson filed a putative class action complaint against Playtika

14   and CIE in the United States District Court for the Western District of Washington, Case No. 18-

15   cv-05277.

16          B.      Plaintiff alleges that Defendants’ Applications (as defined below) fall within the

17   definition of an illegal gambling game and that players can recover their losses under

18   Washington law, setting forth claims for violations of RCW 4.24.070 (the “Recovery of Money

19   Lost at Gambling Act” or “RMLGA”), violations of RCW 19.86.010 et seq. (the “Washington

20   Consumer Protection Act” or “CPA”) and unjust enrichment, based on Plaintiff’s use of and

21   purchases of virtual items in Defendants’ Applications (as defined below).

22          C.      On July 2, 2019, the Court entered an order staying pleading and discovery dates

23   pertaining to CIE pending determination of Playtika’s motion to dismiss.

24          D.      That same day, Playtika moved to dismiss due to lack of personal jurisdiction and

25   failure to state a claim; or in the alternative to strike certain allegations from the complaint. After

26   full briefing, on November 20, 2018, the district court, with the Honorable Ronald B. Leighton

27   presiding, denied the motion.


     CLASS ACTION SETTLEMENT AGREEMENT                                                                  -1-
            Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 3 of 63




 1           E.      Playtika then answered Plaintiff’s complaint on December 21, 2018.

 2           F.      On January 10, 2019, CIE filed its own motion to dismiss for lack of personal

 3   jurisdiction and failure to state a claim.

 4           G.      On March 18, 2019, Playtika filed a motion to certify an interlocutory appeal or in

 5   the alternative, for a stay pending appeal in two related cases, Benson v. Double Down

 6   Interactive, LLC, No. 18-cv-00525-RBL (W.D. Wash.), and Wilson v. Huuuge, Inc., No. 18-cv-

 7   05276 (W.D. Wash.).

 8           H.      After full briefing, the Court granted Playtika’s motion to certify an interlocutory

 9   appeal and for a stay pending appeal in the two related cases on April 26, 2019.

10           I.      On December 20, 2019, the Ninth Circuit affirmed the Court’s denial of the

11   defendant’s motion to compel arbitration in Wilson v. Huuuge, Inc. The Circuit’s mandate issued

12   on January 13, 2020.

13           J.      On January 29, 2020, the Ninth Circuit affirmed the Court’s denial of the

14   defendant’s motion to compel arbitration in Benson v. Double Down Interactive, LLC. The

15   Circuit’s mandate issued on February 20, 2020.

16           K.      On March 31, 2020, the Ninth Circuit denied Playtika’s motion for an

17   interlocutory appeal and lifted the stay in the case.

18           L.      Around the same time, Playtika joined defendant High 5 Games, LLC (“High 5”)

19   in the related case Wilson v. High 5 Games, LLC, No. 18-cv-05275 (W.D. Wash.) in filing a

20   motion to certify issues with the Washington Supreme Court on March 25, 2020.

21           M.      After full briefing, the Court denied Playtika’s and High 5’s motions to certify on

22   May 15, 2020.

23           N.      Shortly thereafter, the Parties agreed to schedule a mediation session on June 16,

24   2020, with the Honorable Layn Phillips (ret.) at Phillips ADR to attempt to reach a negotiated

25   resolution of the Action.

26           O.      In the following days, the Parties were in near-daily communication with the

27   Phillips ADR team and each other, as the Parties sought to crystallize the disputed issues,


     CLASS ACTION SETTLEMENT AGREEMENT                                                               -2-
            Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 4 of 63




 1   produce focal information and data, and start narrowing down potential frameworks for

 2   resolution.

 3          P.      During this period, Defendants provided Plaintiff with several sets of detailed

 4   transactional or volume data for virtual coin purchases made by the Settlement Class; the Parties

 5   submitted briefs to the mediator on the core facts, legal issues, litigation risks, and potential

 6   settlement structures; and the Parties supplemented that briefing with extensive written and

 7   telephonic correspondence, mediated and shuttled by the Phillips ADR team, clarifying each

 8   other’s positions in advance of the mediation.

 9          Q.      Through these substantial pre-mediation efforts, the Parties were able to agree to a

10   settlement in principle on June 10, 2020.

11          R.      Plaintiff and Class Counsel have conducted a comprehensive examination of the

12   law and facts regarding the claims against Defendants, and the potential defenses available.

13          S.      Plaintiff believes that his claim has merit, that he would have ultimately

14   succeeded in obtaining adversarial certification of the proposed Settlement Class, and prevailed

15   on the merits at summary judgment or at trial. Nonetheless, Plaintiff and Class Counsel

16   recognize that Defendants have raised factual and legal claims and defenses that present a risk

17   that Plaintiff may not prevail on his claim, and/or that the putative class might not be certified.

18   Plaintiff and Class Counsel have also taken into account the uncertain outcome and risks of any

19   litigation, especially in complex actions, as well as the difficulty and delay inherent in such

20   litigation. Therefore, Plaintiff believes that it is desirable that the Released Claims be fully and

21   finally compromised, settled, resolved with prejudice, and barred pursuant to the terms and

22   conditions set forth in this Agreement.

23          T.      Based on their comprehensive examination and evaluation of the law and facts

24   relating to the matters at issue, Class Counsel have concluded that the terms and conditions of

25   this Agreement are fair, reasonable, and adequate to resolve the alleged claims of the Settlement

26   Class and that it is in the best interests of the Settlement Class Members to settle the Released

27   Claims pursuant to the terms and conditions set forth in this Agreement.


     CLASS ACTION SETTLEMENT AGREEMENT                                                                   -3-
            Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 5 of 63




 1          U.      Defendants have at all times denied—and continue to deny—all allegations of

 2   wrongdoing and liability and deny all material allegations in the Action. Specifically, Defendants

 3   deny that the Applications constitute or constituted illegal gambling, and that any aspect of the

 4   Applications’ operation constituted unfair business practices. Defendants are prepared to

 5   continue their vigorous defense. Even so, taking into account the uncertainty and risks inherent

 6   in the motions to dismiss, class certification, summary judgment, and trial, Defendants have

 7   concluded that continuing to defend the Action would be burdensome and expensive. Defendants

 8   have further concluded that it is desirable to settle the Released Claims pursuant to the terms and

 9   conditions set forth in this Agreement to avoid the time, risk, and expense of defending

10   protracted litigation and to resolve finally and completely the pending and potential claims of

11   Plaintiff and the Settlement Class.

12          NOW, THEREFORE, IT IS HEREBY AGREED by and among the Class

13   Representatives, the Settlement Class, and Defendants that, subject to the Court’s final approval

14   after a hearing as provided for in this Agreement, and in consideration of the benefits flowing to

15   the Parties from the Settlement set forth herein, the Released Claims shall be fully and finally

16   compromised, settled, and released, and the Action shall be dismissed with prejudice, upon and

17   subject to the terms and conditions set forth in this Agreement.

18                                            AGREEMENT

19   1.     DEFINITIONS

20          As used herein, in addition to any definitions set forth elsewhere in this Agreement, the

21   following terms shall have the meanings set forth below:

22          1.1.    “Action” means the case captioned Sean Wilson v. Playtika, LTD, et al., No. 18-

23   cv-05277, pending in the United States District Court for the Western District of Washington.

24          1.2.    “Agreement” or “Settlement” or “Settlement Agreement” means this Class

25   Action Settlement Agreement.

26

27


     CLASS ACTION SETTLEMENT AGREEMENT                                                              -4-
            Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 6 of 63




 1          1.3.      “App ID” means the unique identifier attached to a person who has a Slotomania,

 2   House of Fun, Caesars Casino/Caesars Slots , and Vegas Downtown Slots & Words account

 3   and/or login.

 4          1.4.      “Applications” means Slotomania, , House of Fun, Caesars Casino/Caesars Slots,

 5   and Vegas Downtown Slots & Words.

 6          1.5.      “Approved Claim” means a Claim Form submitted by a Settlement Class

 7   Member that is timely and submitted in accordance with the directions on the Claim Form and

 8   the terms of this Agreement, or is otherwise accepted by the Court or Settlement Administrator

 9   and satisfies the conditions of eligibility for a Settlement Payment as set forth in this Agreement.

10          1.6.      “Claim Form” means the document substantially in the form attached hereto as

11   Exhibit A, as approved by the Court. The Claim Form, to be completed by Settlement Class

12   Members who wish to file a claim for a Settlement Payment, shall be available in electronic and

13   paper format. The Claim Form shall request that the Settlement Class Member provide the

14   following information: (i) full legal name, (ii) List of any and all Application(s) played (iii) App

15   ID(s) associated with any and all Application(s) account(s), (iv) email address(es) associated

16   with any and all Application(s) account(s); (v) email addresses associated with Amazon,

17   Facebook, Apple, Google, Microsoft and/or Samsung accounts from which in-Application

18   purchases were made; and (vi) current telephone number, U.S. Mail address, and email address.

19          1.7.      “Claims Deadline” means the date by which all Claim Forms must be

20   postmarked or submitted on the Settlement Website to be considered timely and shall be fifty-six

21   (56) days after the Notice Date. The Claims Deadline shall be clearly set forth in the order

22   preliminarily approving the Settlement, as well as in the Notice and the Claim Form.

23          1.8.      “Class Counsel” means Jay Edelson, Rafey Balabanian, Todd Logan, Alexander

24   G. Tievsky, and Brandt Silver-Korn of Edelson PC.

25          1.9.      “Class Representatives” means Plaintiff, David Taylor, Cathy Burdick, and

26   Jesse Thibert.

27


     CLASS ACTION SETTLEMENT AGREEMENT                                                                -5-
            Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 7 of 63




 1          1.10.   “Court” means the United States District Court for the Western District of

 2   Washington, the Honorable Ronald B. Leighton, presiding, or any Judge who shall succeed him

 3   as the Judge assigned to the Action.

 4          1.11.   “Defendants” means Playtika, LTD and Caesars Interactive Entertainment, LLC.

 5          1.12.   “Defendants’ Counsel” means Paul Hastings LLP for Defendant Playtika, and

 6   Mayer Brown LLP for Defendant CIE.

 7          1.13.   “Effective Date” means the date upon which the last (in time) of the following

 8   events occurs: (i) the date upon which the time expires for filing or noticing any appeal of the

 9   Final Judgment, if no appeal is timely filed; (ii) if there is an appeal or appeals, the date of

10   completion, in a manner that finally affirms and leaves in place the Final Judgment without any

11   material modification, of all proceedings arising out of the appeal(s) (including, but not limited

12   to, the expiration of all deadlines for motions for reconsideration or petitions for review and/or

13   certiorari, all proceedings ordered on remand, and all proceedings arising out of any subsequent

14   appeal(s) following decisions on remand); or (iii) the date of final dismissal of any appeal or the

15   final dismissal of any proceeding on certiorari with respect to the Final Judgment. The Effective

16   Date is further subject to the conditions set forth in Section 9.1.

17          1.14.   “Escrow Account” means the separate, interest-bearing escrow account to be

18   established by the Settlement Administrator under terms acceptable to all Parties. The Escrow

19   Account will be at a depository institution of the Settlement Administrator’s choice (subject to

20   either party’s reasonable veto) that is insured by the Federal Deposit Insurance Corporation. The

21   Settlement Amount shall be deposited by Defendants into the Escrow Account consistent with

22   the provisions in Section 2.1 below, and the money in the Escrow Account shall be invested in

23   the following types of accounts and/or instruments and no other: (i) demand deposit accounts

24   and/or (ii) time deposit accounts and certificates of deposit, in either case with maturities of

25   forty-five (45) days or less. The costs of establishing and maintaining the Escrow Account shall

26   be paid from the Settlement Fund.

27


     CLASS ACTION SETTLEMENT AGREEMENT                                                                  -6-
            Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 8 of 63




 1          1.15.   “Fee Award” means the amount of attorneys’ fees and reimbursement of

 2   expenses awarded by the Court to Class Counsel, which will be paid out of the Settlement Fund.

 3          1.16.   “Final Approval Hearing” means the hearing before the Court where the

 4   Plaintiff will request that the Final Judgment be entered by the Court finally approving the

 5   Settlement as fair, reasonable and adequate, and approving any Fee Award and any incentive

 6   awards to the Class Representatives.

 7          1.17.   “Final Judgment” means the final judgment and order to be entered by the Court

 8   approving the Agreement after the Final Approval Hearing.

 9          1.18.   “Lifetime Spending Amount” means the total amount of money a Settlement

10   Class Member spent within the Applications through and including June 2, 2020.

11          1.19.   “Notice” means the notice of this Settlement and Final Approval Hearing, which

12   is to be sent to the Settlement Class substantially in the manner set forth in this Agreement and

13   approved by the Court, consistent with the requirements of Due Process and Rule 23, and

14   substantially in the form of Exhibits B, C, and D attached hereto.

15          1.20.   “Net Settlement Fund” means the Settlement Fund, plus any interest or

16   investment income earned on the Settlement Fund, less any Fee Award, incentive awards to the

17   Class Representatives, taxes, and Settlement Administration Expenses.

18          1.21.   “Notice Date” means the date upon which the Notice set forth in Section 4.1 is

19   complete, which shall be a date no later than thirty-five (35) days after entry of Preliminary

20   Approval.

21          1.22.   “Objection/Exclusion Deadline” means the date by which a written objection to

22   this Settlement Agreement or a request for exclusion submitted by a member of the Settlement

23   Class must be postmarked and/or filed with the Court, which shall be designated as a date no

24   later than fifty-six (56) days following the Notice Date and no sooner than fourteen (14) days

25   after papers supporting the Fee Award are filed with the Court and posted to the Settlement

26   Website, or such other date as ordered by the Court.

27          1.23.   “Plaintiff” means Sean Wilson, the plaintiff in the Action.


     CLASS ACTION SETTLEMENT AGREEMENT                                                                -7-
            Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 9 of 63




 1           1.24.    “Platform Provider(s)” means Amazon, Apple, Facebook, Microsoft, Samsung

 2   and/or Google.

 3           1.25.    “PlayerId” means the unique identifier assigned by a Platform Provider to a

 4   person who has a Platform Provider account and/or login. For avoidance of doubt, PlayerIds are

 5   not assigned/generated by or known to Playtika or CIE.

 6           1.26.    “Preliminary Approval” means the order preliminarily approving the

 7   Settlement, preliminarily certifying the Settlement Class for settlement purposes, preliminarily

 8   appointing Class Counsel and the Class Representatives, and approving the form and manner of

 9   the Notice.

10           1.27.    “Released Claims” means any and all actual, potential, filed, unfiled, known or

11   unknown, fixed or contingent, claimed or unclaimed, suspected or unsuspected, claims,

12   demands, liabilities, rights, causes of action, contracts or agreements, extra-contractual claims,

13   damages, expenses, costs, attorneys’ fees and/or obligations (including “Unknown Claims” as

14   defined below), whether in law or in equity, accrued or unaccrued, direct, individual or

15   representative, of every nature and description whatsoever, whether based on violations of

16   Washington or other federal, state, local, statutory or common law or any other law, including

17   the law of any jurisdiction outside the United States, that are or have been alleged or otherwise

18   raised in the Actions, or that arise out of or relate to facts, transactions, events, matters,

19   occurrences, acts, disclosures, statements, representations, omissions or failures to act relating to

20   the operation of the Applications and/or the sale of virtual coins in the Applications, such as

21   claims that the Applications are illegal gambling, that virtual coins in the Applications are

22   “things of value”, or that aspects of the Applications are deceptive or unfair, against the Released

23   Parties, or any of them. For the avoidance of doubt, this release includes (1) claims potentially

24   subject to arbitration agreements; and (2) claims for amounts spent on in-Application purchases

25   that are attributable to Platform Provider fees.

26           1.28.    “Released Parties” means each Defendant, and their present or former

27   administrators, predecessors, successors, assigns, parents, subsidiaries, affiliates, holding


     CLASS ACTION SETTLEMENT AGREEMENT                                                                 -8-
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 10 of 63




 1   companies, investors, divisions, employees, agents, representatives, consultants, independent

 2   contractors, service providers, vendors, directors, managing directors, officers, partners,

 3   principals, members, attorneys, accountants, fiduciaries, financial and other advisors, investment

 4   bankers, insurers, reinsurers, employee benefit plans, underwriters, shareholders, lenders,

 5   auditors, and investment advisors, including but not limited to all Platform Providers.

 6          1.29.   “Releasing Parties” means Plaintiff and other Settlement Class Members and

 7   their respective past, present and future heirs, children, spouses, beneficiaries, conservators,

 8   executors, estates, administrators, assigns, agents, consultants, independent contractors, insurers,

 9   attorneys, accountants, financial and other advisors, investment bankers, underwriters, and

10   lenders, and any other representatives of any of these persons and entities.

11          1.30.   “Settlement Administration Expenses” means (i) the expenses incurred by the

12   Settlement Administrator in providing Notice, processing claims, responding to inquiries from

13   members of the Settlement Class, distributing funds for Approved Claims, and related services,

14   and (ii) the fees and expenses of any Settlement Special Master the Court may appoint, if

15   applicable.

16          1.31.   “Settlement Administrator” means Heffler Claims Group, subject to approval of

17   the Court, which will administer the Notice and Settlement Website, process Approved Claims

18   and distribute Settlement Payments to Settlement Class Members as set forth in this Agreement.

19          1.32.   “Settlement Amount” means the amount of thirty-eight million dollars

20   ($38,000,000.00) to be deposited by Defendants into the Escrow Account consistent with the

21   provisions set forth in Section 2.1 below. The Settlement Amount represents the total extent of

22   Defendants’ monetary obligations under this Agreement. In no event shall Defendants’ total

23   monetary obligation with respect to this Agreement exceed or be less than thirty-eight million

24   dollars ($38,000,000.00).

25          1.33.   “Settlement Class” means all persons who played the Applications on or before

26   preliminary approval of the settlement while located in the state of Washington. Excluded from

27   the Settlement Class are (1) any Judge or Magistrate presiding over this action and members of their


     CLASS ACTION SETTLEMENT AGREEMENT                                                                  -9-
              Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 11 of 63




 1   families, (2) Defendants, Defendants’ subsidiaries, parent companies, successors, predecessors, and

 2   any entity in which Defendants or their parents have a controlling interest and their current or former

 3   officers, directors, and employees, (3) persons who properly execute and file a timely request for

 4   exclusion from the settlement class, and (4) the legal representatives, successors or assigns of any such

 5   excluded persons.

 6            1.34.   “Settlement Class Member” means any person who falls within the definition of

 7   the Settlement Class and who does not submit a valid request for exclusion from the Settlement

 8   Class.

 9            1.35.   “Settlement Fund” means the non-reversionary cash fund that shall be

10   established by Defendants in the total amount of the Settlement Amount, plus all interest earned

11   thereon. From the Settlement Fund, the Settlement Administrator shall pay all Approved Claims

12   made by Settlement Class Members, Settlement Administration Expenses, any incentive award

13   to the Class Representatives, taxes, and any Fee Award to Class Counsel. The Settlement Fund

14   shall be kept in the Escrow Account with permissions granted to the Settlement Administrator to

15   access said funds until such time as the above-listed payments are made. The Settlement

16   Administrator shall be responsible for all tax filings with respect to any earnings on the amounts

17   in the Settlement Fund and the payment of all taxes that may be due on such earnings.

18            1.36.   “Settlement Payment(s)” means the payments from the Net Settlement Fund to

19   be made to Settlement Class Members with Approved Claims according to the plan of allocation

20   attached as Exhibit E (the “Plan of Allocation”).

21            1.37.   “Settlement Website” means the website to be created, launched, and maintained

22   by the Settlement Administrator which shall allow for the electronic submission of Claim Forms

23   and shall provide access to relevant case documents including the Notice, information about the

24   submission of Claim Forms and other relevant documents. The Settlement Website shall also

25   advise the Settlement Class of the total value of the Settlement Fund and give Settlement Class

26   Members the ability to estimate their Settlement Payment. The Settlement Website shall remain

27   accessible until at least thirty (30) days after the Effective Date.


     CLASS ACTION SETTLEMENT AGREEMENT                                                                    - 10 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 12 of 63




 1          1.38.   “Unknown Claims” means claims that could have been raised in the Action and

 2   that any or all of the Releasing Parties do not know or suspect to exist, which, if known by him

 3   or her, might affect his or her agreement to release the Released Parties or the Released Claims

 4   or might affect his or her decision to agree, object or not to object to the Settlement, or to seek

 5   exclusion from the Settlement Class. Upon the Effective Date, the Releasing Parties shall be

 6   deemed to have, and shall have, expressly waived and relinquished, to the fullest extent

 7   permitted by law, the provisions, rights and benefits of § 1542 of the California Civil Code (if

 8   applicable), which provides as follows:

 9          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR
            OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
10
            HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF
11          KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR
            HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
12

13   Upon the Effective Date, the Releasing Parties also shall be deemed to have, and shall have,

14   waived any and all provisions, rights, and benefits conferred by any law of any state or territory

15   of the United States, or principle of common law, or the law of any jurisdiction outside of the

16   United States, which is similar, comparable or equivalent to § 1542 of the California Civil Code.

17   The Releasing Parties acknowledge that they may discover facts in addition to or different from

18   those that they now know or believe to be true with respect to the subject matter of this release,

19   but that it is their intention to finally and forever settle and release the Released Claims,

20   notwithstanding any Unknown Claims they may have, as that term is defined in this Paragraph.

21          1.39.   “UserID” means the unique identifier assigned to a person who has registered an

22   account with an Application.

23   2. SETTLEMENT RELIEF

24          2.1.    Monetary Compensation.

25                  (a)     Defendants shall pay or cause to be paid into the Escrow Account the full

26    Settlement Amount ($38,000,000.00) within fourteen (14) calendar days after the entry of Final

27    Approval, as follows: Defendant Playtika shall be responsible for remitting, and shall remit,


     CLASS ACTION SETTLEMENT AGREEMENT                                                               - 11 -
          Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 13 of 63




 1   $37,600,000.00 of that amount, and Defendant CIE shall be responsible for remitting, and shall

 2   remit, $400,000.00 of that amount.

 3                 (b)     Settlement Class Members shall have until the Claims Deadline to submit

 4   a Claim Form. Each Settlement Class Member with an Approved Claim shall be entitled to a

 5   Settlement Payment from the Net Settlement Fund.

 6                 (c)     The Settlement Payment will be determined according to the Plan of

 7   Allocation attached as Exhibit E.

 8                 (d)     If the total Approved Claims do not exhaust the Net Settlement Fund

 9   under the baseline marginal recovery percentages in the Plan of Allocation, the marginal

10   recovery percentages will be increased pro rata so that the Settlement Payments will exhaust or

11   leave only de minimis funds in the Net Settlement Fund.

12                 (e)     Within sixty (60) days after the Effective Date, or such other date as the

13   Court may set, the Settlement Administrator shall pay from the Settlement Fund all Approved

14   Claims by check or electronic payment.

15                 (f)     Each payment issued to a Settlement Class Member via check will state on

16   the face of the check that it will become null and void unless cashed within ninety (90) calendar

17   days after the date of issuance.

18                 (g)     In the event that an electronic deposit to a Settlement Class Member is

19   unable to be processed, the Settlement Administrator shall attempt to contact the Settlement

20   Class Member within thirty (30) calendar days to correct the problem.

21                 (h)     To the extent that a check issued to a Settlement Class Member is not

22   cashed within ninety (90) calendar days after the date of issuance or an electronic deposit is

23   unable to be processed within ninety (90) calendar days after the first attempt, such funds shall

24   remain in the Net Settlement Fund and shall be apportioned pro rata to participating Settlement

25   Class Members in a second distribution, if practicable, subject to the provisions set forth in

26   paragraph (f) above. To the extent that any second distribution is impracticable or would violate

27   the provisions set forth in paragraph (f) above, or that any second-distribution funds remain in


     CLASS ACTION SETTLEMENT AGREEMENT                                                                - 12 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 14 of 63




 1   the Net Settlement Fund after an additional ninety (90) calendar days, such funds shall revert to

 2   the Legal Foundation of Washington, as approved by the Court.

 3                  (i)     No amount paid by Defendants into the Escrow Account shall revert to

 4   Defendants unless the Settlement is terminated in accordance with Sections 4.6 or 7.1. In no

 5   event shall any such amount be paid to Class Counsel except for the amount of any approved

 6   Fee Award.

 7          2.2.    Prospective Measures. Defendants shall take the following steps in connection

 8   with this Settlement within one-hundred twenty (120) days after an order granting Preliminary

 9   Approval:

10          (a) Playtika will place resources relating to video game behavior disorders within the

11   Applications. Within the self-service resources available to players, Playtika shall add an

12   additional button or link with labeling referring to video game behavior disorder resources. This

13   link or button shall be similarly prominent to other links or buttons within the self-service

14   resources. When clicked, the link or button will take players to a webpage that (1) encourages

15   responsible gameplay; (2) describes what video game behavior disorders are; (3) provides or

16   links to resources relating to video game behavior disorders; and (4) includes a link to Playtika’s

17   self-exclusion policy. Playtika will implement a policy, and will make commercially reasonable

18   efforts to enforce that policy, such that Customer service representatives will provide the same

19   information to any player who contacts them and references or seeks assistance for such video

20   game behavior disorders, and will face no adverse employment consequences for providing

21   players with this information.

22          (b) Playtika shall publish on its website a voluntary self-exclusion policy. That policy

23   shall provide that, when a player self-excludes by specifying the player’s UserID(s), Playtika

24   shall use commercially reasonable efforts to ban the account(s) associated with those UserID(s).

25   Playtika shall retain discretion as to the particular method by which players may self-exclude; for

26   example, Playtika may permit players to self-exclude by contacting Playtika Customer Support,

27   completing a form on Playtika’s website, or any other reasonably accessible means, and may


     CLASS ACTION SETTLEMENT AGREEMENT                                                               - 13 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 15 of 63




 1   require appropriate measures of identity verification as part of a request. Playtika shall use

 2   commercially reasonable efforts to prevent any use of the Application specified by the player,

 3   including by creation of a new Application account, from any device ID determined by Playtika,

 4   using commercially reasonable efforts, to be associated with the excluded account. After a self-

 5   exclusion request is responded to in full by Playtika, Playtika shall not remove these restrictions

 6   for a period of at least one year. Beginning one year after the self-exclusion request is responded

 7   to in full by Playtika, Playtika may choose to honor a player’s request to reinstate the player’s

 8   account. Playtika shall not automatically reinstate self-excluded accounts. Playtika shall make no

 9   attempt knowingly to communicate with a player who has requested self-exclusion except in

10   response to a direct inquiry from the player.

11          (c) The Parties recognize and agree that, after and as a result of the commencement of the

12   Action, Playtika already has implemented a change to the game mechanics for the Applications.

13   The change ensures that players who run out of sufficient virtual coins to continue to play slot

14   games in the Application they are playing are able to continue to play slot games within the

15   Application they are playing without needing to purchase additional virtual coins or to wait until

16   they would have otherwise received free additional virtual coins in the ordinary course.

17   Specifically, players who run out of virtual coins are able to continue to play at least one slot

18   game within the Application they are playing.

19   3.     RELEASES

20          3.1.    The obligations incurred pursuant to this Settlement Agreement shall be a full and

21   final disposition of the Action and any and all Released Claims, as against all Released Parties.

22          3.2.    Upon the Effective Date, the Releasing Parties, and each of them, shall be deemed

23   to have, and by operation of the Final Judgment shall have, fully, finally, and forever released,

24   relinquished, and discharged all Released Claims against the Released Parties, and each of them.

25          3.3.    Upon the Effective Date, the Released Parties, and each of them, further shall by

26   operation of the Final Judgment have, fully, finally, and forever released, relinquished, and

27   discharged all claims against Plaintiff, the Settlement Class, and Class Counsel that arise out of


     CLASS ACTION SETTLEMENT AGREEMENT                                                                - 14 -
             Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 16 of 63




 1   or relate in any way to the commencement, prosecution, settlement or resolution of the Action,

 2   except for claims to enforce the terms of the Settlement.

 3           3.4.   Plaintiff and all other Settlement Class Members further stipulate that, with the

 4   changes delineated in Sections 2.2(a)-2.2(c), virtual coins in the Applications are gameplay

 5   enhancements, not “things of value” as defined by RCW 9.46.0285. As long as those prospective

 6   measures remain implemented in the Applications as described, all Settlement Class Members

 7   are estopped from contending that virtual coins in the Applications are “things of value” under

 8   current Washington law or that aspects of the Applications at issue in these cases render the

 9   Applications deceptive or unfair under Washington law.

10

11   4.      NOTICE

12           4.1.   Class List. To effectuate the Notice Plan, within thirty (30) calendar days after

13   the execution of this Settlement Agreement:

14                  (a)    Defendants shall provide Class Counsel and the Settlement Administrator

15   all Settlement Class Member contact information reasonably available to Defendants, including

16   names, phone numbers, email addresses, and mailing addresses. To the extent reasonably

17   available to Defendants, for each UserID with a Lifetime Spending Amount greater than zero,

18   Defendants shall further provide the UserID’s Lifetime Spending Amount.

19                  (b)    Defendants and Class Counsel shall each provide the Settlement

20   Administrator the information reflected in any opt-out letters received by either of them before

21   the date of the execution of this Settlement Agreement.

22                  (c)    Class Counsel and Defendants’ Counsel shall cooperate to work with the

23   Platform Providers to obtain all contact information in the Platform Providers’ possession,

24   including all names, usernames/PlayerIds, phone numbers, email addresses, and mailing

25   addresses, of all persons in the Settlement Class with a Lifetime Spending Amount greater than

26   zero.

27


     CLASS ACTION SETTLEMENT AGREEMENT                                                               - 15 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 17 of 63




 1                  (d)     Class Counsel and Defendants’ counsel shall cooperate to work with the

 2   Platform Providers to obtain all Lifetime Spending Amounts greater than zero for each

 3   username/PlayerId associated with a Settlement Class Member whose contact information is

 4   obtained pursuant to Section 4.1(c).

 5                  (e)     Class Counsel and Defendants’ Counsel shall provide all information

 6   obtained through Sections 4.1(c)-(d) to the Settlement Administrator.

 7                  (f)     The Settlement Administrator will use the information obtained through

 8   Sections 4.1(a)-(e) to create the “Class List.” The Settlement Administrator shall keep the Class

 9   List and all personal information obtained therefrom, including the identity, mailing, and e-mail

10   addresses of all persons, strictly confidential. To prepare the Class List for potential Settlement

11   Payments, the Settlement Administrator will (1) first, attach to each unique and identifiable

12   person all of his/her associated Applications accounts (e.g., by UserIDs), (2) second, use Claim

13   Forms to supplement, amend, verify, adjust, and audit the foregoing data, as necessary, (3) third,

14   calculate the total Lifetime Spending Amount for each unique and identifiable person, and (4)

15   fourth, categorize each unique and identifiable person according to the appropriate Lifetime

16   Spending Amount levels identified in the Plan of Allocation. The Class List may not be used by

17   the Settlement Administrator for any purpose other than advising specific individual Settlement

18   Class Members of their rights, distributing Settlement Payments, and otherwise effectuating the

19   terms of the Settlement Agreement or the duties arising thereunder, including the provision of

20   Notice of the Settlement.

21          4.2.    Notice Plan. The Notice Plan shall consist of the following:

22                  (a)     Direct Notice via Email and/or U.S. Mail. No later than the Notice Date,

23   the Settlement Administrator shall send Notice via email substantially in the form attached as

24   Exhibit B, along with an electronic link to the Claim Form, to all Settlement Class Members for

25   whom a valid email address is available in the Class List. In the event transmission of email

26   notice results in any “bounce-backs,” the Settlement Administrator shall, where reasonable:

27   correct any issues that may have caused the “bounce-back” to occur and make a second attempt


     CLASS ACTION SETTLEMENT AGREEMENT                                                               - 16 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 18 of 63




 1   to re-send the email notice, and (ii) send Notice substantially in the form attached as Exhibit C

 2   via First Class U.S. Mail provided an associated U.S. Mail address is contained in the Class List.

 3   The Settlement Administrator shall also send Notice substantially in the form attached as Exhibit

 4   C via First Class U.S. Mail to all Settlement Class Members with a Lifetime Spending Amount

 5   greater than $100.00 provided an associated U.S. Mail address is contained in the Class List.

 6                  (b)     Reminder Notice. Thirty (30) days prior to the Claims Deadline, the

 7   Settlement Administrator shall again send Notice via email substantially in the form attached as

 8   Exhibit C, along with an electronic link to the Claim Form, to all Settlement Class Members for

 9   whom a valid email address is available in the Class List.

10                  (c)     Settlement Website. Within seven (7) days after Preliminary Approval,

11   Notice shall be provided on a website at www.playtikasettlement.com which shall be

12   administered and maintained by the Settlement Administrator and shall include the ability to file

13   Claim Forms online. The Notice provided on the Settlement Website shall be substantially in the

14   form of Exhibit D hereto. The Settlement Website shall also advise the Settlement Class of the

15   total value of the Settlement Fund and provide Settlement Class Members the ability to

16   approximate their Settlement Payment.

17                  (d)     Digital Publication Notice. The Settlement Administrator will supplement

18   the direct notice program with a digital publication notice program that will deliver more than

19   ten million (10,000,000) impressions to likely Settlement Class Members. The digital publication

20   notice campaign will be targeted, to the extent reasonably possible, to the state of Washington,

21   will run for at least one month and will contain active hyperlinks to the Settlement Website. The

22   final digital notice advertisements, and the overall digital publication notice program to be used,

23   shall be subject to the final approval of Defendants, which approval shall not be unreasonably

24   withheld.

25                  (e)     CAFA Notice. Pursuant to 28 U.S.C. § 1715, not later than ten (10) days

26   after the Agreement is filed with the Court, Defendants shall cause the Settlement Administrator

27


     CLASS ACTION SETTLEMENT AGREEMENT                                                             - 17 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 19 of 63




 1   to cause to be served upon the Attorney General of the United States and all appropriate State

 2   officials notice of the proposed settlement as required by law.

 3          (f) Contact from Class Counsel. Class Counsel, in their capacity as counsel to Settlement

 4   Class Members, may from time to time contact Settlement Class Members to provide

 5   information about the Settlement Agreement and to answer any questions Settlement Class

 6   members may have about the Settlement Agreement.

 7          4.3.    The Notice shall advise the Settlement Class of their rights under the Settlement,

 8   including the right to be excluded from or object to the Settlement or its terms. The Notice shall

 9   specify that any objection to the Settlement Agreement, and any papers submitted in support of

10   said objection, shall be considered by the Court at the Final Approval Hearing only if, on or

11   before the Objection/Exclusion Deadline approved by the Court and specified in the Notice, the

12   Class Member making the objection files notice of an intention to do so and at the same time (a)

13   files copies of such papers he or she proposes to be submitted at the Final Approval Hearing. An

14   unrepresented Class Member may submit such papers to the Clerk of the Court or through the

15   Court’s CM/ECF system. A Class Member represented by counsel must timely file any objection

16   through the Court’s CM/ECF system.

17          4.4.    Right to Object or Comment. Any Settlement Class Member who intends to

18   object to this Settlement must present the objection in writing, which must be personally signed

19   by the objector and must include: (i) any App ID(s), (ii) any email address(es) associated with

20   the use of the Applications, (iii) current contact telephone number, U.S. Mail address, and email

21   address, (iv) the specific grounds for the objection, (v) all documents or writings that the

22   Settlement Class Member desires the Court to consider, (vi) the name and contact information of

23   any and all attorneys representing, advising, or in any way assisting the objector in connection

24   with the preparation or submission of the objection or who may profit from the pursuit of the

25   objection, and (vii) a statement indicating whether the objector intends to appear at the Final

26   Approval Hearing (either personally or through counsel, who must file an appearance or seek pro

27   hac vice admission). All written objections must be filed with or otherwise received by the


     CLASS ACTION SETTLEMENT AGREEMENT                                                               - 18 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 20 of 63




 1   Court, and e-mailed or delivered to Class Counsel and Defendants’ Counsel, no later than the

 2   Objection/Exclusion Deadline. Any Settlement Class Member who fails to timely file or submit a

 3   written objection with the Court and notice of his or her intent to appear at the Final Approval

 4   Hearing in accordance with the terms of this Section and as detailed in the Notice, and at the

 5   same time provide copies to designated counsel for the Parties, shall not be permitted to object to

 6   this Settlement Agreement or appear at the Final Approval Hearing, and shall be foreclosed from

 7   seeking any review of this Settlement by appeal or other means and shall be deemed to have

 8   waived his or her objections and be forever barred from making any such objections in the

 9   Action or any other action or proceeding.

10          4.5.    Right to Request Exclusion. Any Settlement Class Member may request to be

11   excluded from the Settlement Class by sending a written request that is received on or before the

12   Objection/Exclusion Deadline approved by the Court and specified in the Notice. To exercise the

13   right to be excluded, a person in the Settlement Class must timely send a written request for

14   exclusion to the Settlement Administrator that (i) provides his/her name, (ii) identifies the case

15   name, “Sean Wilson v. Playtika, LTD, et al., No. 18-cv-05277 (W.D. Wash.),” or in some

16   substantially similar, reasonably identifiable fashion, (iii) states the individual’s App ID and

17   email addresses associated with the Applications, (iv) states the individual’s current contact

18   telephone number, U.S. Mail address, and email address, (v) is physically signed by the

19   individual seeking exclusion, and (vi) contains a statement to the effect that “I/We hereby

20   request to be excluded from the proposed Settlement Class.” In light of the COVID-19

21   pandemic, the Settlement Administrator shall create a dedicated e-mail address to receive

22   exclusion requests electronically. A request for exclusion that does not include all of the

23   foregoing information, that is sent to an address other than that designated in the Notice, or that

24   is not received within the time specified, shall be invalid and the individual serving such a

25   request shall be deemed to remain a Settlement Class Member and shall be bound as a Settlement

26   Class Member by this Settlement Agreement, if approved by the Court. Any person who timely

27   and properly elects to request exclusion from the Settlement Class shall not (i) be bound by any


     CLASS ACTION SETTLEMENT AGREEMENT                                                                - 19 -
            Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 21 of 63




 1   orders or Final Judgment entered in the Action, (ii) be entitled to relief under this Agreement,

 2   (iii) gain any rights by virtue of this Agreement, or (iv) be entitled to object to any aspect of this

 3   Agreement. No person may request to be excluded from the Settlement Class through “mass” or

 4   “class” opt-outs.

 5          4.6.    If the amount of the Base Payment Amounts, as defined in the Plan of Allocation,

 6   of persons in the Settlement Class who request exclusion exceeds 5% of the Settlement Fund,

 7   then any Party to this Settlement Agreement may notify the other parties in writing that they

 8   have elected to terminate this Settlement Agreement. Such notification of intent to terminate the

 9   Settlement Agreement must be provided a minimum of seven (7) calendar days before the filing

10   deadline for the motion seeking Final Approval. If this Settlement Agreement is terminated, it

11   will be deemed null and void ab initio.

12   5.     CLAIMS PROCESS AND SETTLEMENT ADMINISTRATION

13          5.1.    The Settlement Administrator shall, under the supervision of the Court, administer

14   the relief provided by this Settlement Agreement by processing Claim Forms in a rational,

15   responsive, cost effective, and timely manner. The Settlement Administrator shall maintain

16   reasonably detailed records of its activities under this Agreement. The Settlement Administrator

17   shall maintain all such records as are required by applicable law in accordance with its normal

18   business practices and such records will be made available to Class Counsel and Defendants’

19   Counsel upon request. The Settlement Administrator shall also provide reports and other

20   information to the Court as the Court may require. The Settlement Administrator shall provide

21   Class Counsel and Defendants’ Counsel with information concerning Notice, administration, and

22   implementation of the Settlement Agreement. Should the Court request, the Parties shall submit

23   a timely report to the Court summarizing the work performed by the Settlement Administrator,

24   including a post-distribution accounting of all amounts from the Settlement Fund paid to

25   Settlement Class Members, the number and value of checks not cashed, the number and value of

26   electronic payments unprocessed, and the amount distributed to any cy pres recipient. Without

27   limiting the foregoing, the Settlement Administrator shall:


     CLASS ACTION SETTLEMENT AGREEMENT                                                                - 20 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 22 of 63




 1                  (a)    Receive requests to be excluded from the Settlement Class and promptly

 2   provide Class Counsel and Defendants’ Counsel copies thereof. If the Settlement Administrator

 3   receives any exclusion forms after the deadline for the submission of such forms, the Settlement

 4   Administrator shall promptly provide copies thereof to Class Counsel and Defendants’ Counsel;

 5                 (b)     Provide weekly reports to Class Counsel and Defendants’ Counsel

 6   regarding the number of Claim Forms received, the amount of the Settlement Payments

 7   associated with those Claim Forms, and the categorization and description of Claim Forms

 8   rejected, in whole or in part, by the Settlement Administrator; and

 9                 (c)     Make available for inspection by Class Counsel and Defendants’ Counsel

10   the Claim Forms received by the Settlement Administrator at any time upon reasonable notice.

11          5.2.    The Settlement Administrator shall distribute Settlement Payments according to

12   the provisions enumerated in Section 2.1.

13          5.3.    The Settlement Administrator shall be obliged to employ reasonable procedures to

14   screen claims for abuse or fraud and deny Claim Forms where there is evidence of abuse or

15   fraud, including by cross-referencing Approved Claims with the Class List. The Settlement

16   Administrator shall determine whether a Claim Form submitted by a Settlement Class Member is

17   an Approved Claim and shall reject Claim Forms that fail to (a) comply with the instructions on

18   the Claim Form or the terms of this Agreement, or (b) provide full and complete information as

19   requested on the Claim Form. In the event a person submits a timely Claim Form by the Claims

20   Deadline but the Claim Form is not otherwise complete, then the Settlement Administrator shall

21   give such person reasonable opportunity to provide any requested missing information, which

22   information must be received by the Settlement Administrator no later than twenty-eight (28)

23   calendar days after the Claims Deadline. In the event the Settlement Administrator receives such

24   information more than twenty-eight (28) calendar days after the Claims Deadline, then any such

25   claim shall be denied. The Settlement Administrator may contact any person who has submitted

26   a Claim Form to obtain additional information necessary to verify the Claim Form.

27


     CLASS ACTION SETTLEMENT AGREEMENT                                                           - 21 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 23 of 63




 1          5.4.    Class Counsel and Defendants’ Counsel shall both have the right to challenge the

 2   Settlement Administrator’s acceptance or rejection of any particular Claim Form or the amount

 3   proposed to be paid on account of any particular Settlement Class Member’s claim. The

 4   Settlement Administrator shall follow any joint decisions of Class Counsel and Defendants’

 5   Counsel as to the validity or amount of any disputed claim. Where Class Counsel and

 6   Defendants’ Counsel disagree, the Settlement Administrator will finally resolve the dispute and

 7   the claim will be treated in the manner designated by the Settlement Administrator.

 8   6.     PRELIMINARY APPROVAL ORDER AND FINAL APPROVAL ORDER

 9          6.1.    Promptly after execution of this Agreement, Class Counsel shall move the Court

10   to enter an order preliminarily approving the Settlement, and attach this Agreement as an exhibit

11   to the motion. The proposed preliminary approval order shall include, among other provisions, a

12   request that the Court:

13                  (a)        preliminarily appoint Plaintiff, David Taylor, Cathy Burdick, and Jesse

14   Thibert as Class Representatives of the Settlement Class;

15                  (b)        preliminarily appoint Class Counsel to represent the Settlement Class;

16                  (c)        preliminarily certify the Settlement Class under Fed. R. Civ. P. 23 for

17   settlement purposes only;

18                  (d)        preliminarily approve this Agreement for purposes of disseminating

19   Notice to the Settlement Class;

20                  (e)        approve the form and contents of the Notice and the method of its

21   dissemination to the Settlement Class; and

22                  (f)        schedule a Final Approval Hearing to review comments and/or objections

23   regarding the Settlement, to consider its fairness, reasonableness and adequacy, to consider the

24   application for any Fee Award and incentive awards to the Class Representatives, and to

25   consider whether the Court shall issue a Final Judgment approving this Agreement and

26   dismissing the Action with prejudice.

27


     CLASS ACTION SETTLEMENT AGREEMENT                                                               - 22 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 24 of 63




 1          6.2.    Final Approval Order. After Notice is given, and no earlier than 21 days

 2   following the Claims Deadline, Class Counsel shall move the Court for final approval and entry

 3   of a Final Judgment, which shall include, among other a provisions, a request that the Court:

 4                  (a)     find that the Court has personal jurisdiction over all Settlement Class

 5   Members and Defendants for settlement purposes only and that the Court has subject matter

 6   jurisdiction to approve the Settlement Agreement, including all exhibits thereto;

 7                  (b)     approve the Settlement Agreement and the proposed settlement as fair,

 8   reasonable and adequate as to, and in the best interests of, the Settlement Class Members; direct

 9   the Parties and their counsel to implement and consummate the Settlement Agreement according

10   to its terms and provisions; and declare the Settlement Agreement to be binding on, and have res

11   judicata and preclusive effect in all pending and future lawsuits or other proceedings maintained

12   by or on behalf of Plaintiff and the Releasing Parties with respect to the Released Claims;

13                  (c)     find that the Notice implemented pursuant to the Agreement (i) constitutes

14   the best practicable notice under the circumstances; (ii) constitutes notice that is reasonably

15   calculated, under the circumstances, to apprise Settlement Class Members of the pendency of the

16   Action, their right to object to the Settlement or exclude themselves from the Settlement Class,

17   and to appear at the Final Approval Hearing; (iii) is reasonable and constitutes due, adequate,

18   and sufficient notice to all persons entitled to receive notice; and (iv) meets all applicable

19   requirements of the Federal Rules of Civil Procedure, the Due Process Clause of the United

20   States Constitution, and the rules of the Court;

21                  (d)     find that the Class Representatives and Class Counsel adequately represent

22   the Settlement Class for purposes of entering into and implementing the Settlement Agreement;

23                  (e)     dismiss the Action (including all individual claims and class claims

24   presented thereby) on the merits and with prejudice, without fees or costs to any party except as

25   provided in the Settlement Agreement;

26

27


     CLASS ACTION SETTLEMENT AGREEMENT                                                                 - 23 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 25 of 63




 1                   (f)    incorporate the Releases set forth above, make the Releases effective as of

 2   the Effective Date, and forever discharge the Released Parties from the Released Claims as set

 3   forth herein;

 4                   (g)    permanently bar and enjoin all Settlement Class Members who have not

 5   properly sought exclusion from the Settlement Class from filing, commencing, prosecuting,

 6   intervening in, or participating (as class members or otherwise) in, any lawsuit or other action in

 7   any jurisdiction based on the Released Claims; and

 8                   (h)    without affecting the finality of the Final Judgment for purposes of appeal,

 9   retain jurisdiction as to all matters relating to administration, consummation, enforcement, and

10   interpretation of the Settlement Agreement and the Final Judgment, and for any other necessary

11   purpose.

12          6.3.     The Parties shall, in good faith, cooperate, assist and undertake all reasonable

13   actions and steps in order to accomplish these required events on the schedule set by the Court,

14   subject to the terms of this Settlement Agreement.

15   7.     TERMINATION

16          7.1.     Subject to Sections 9.1-9.3 below, and in addition to the rights described in

17   Section 4.6 above, the Parties to this Settlement Agreement shall have the right to terminate this

18   Agreement by providing written notice of the election to do so (“Termination Notice”) to all

19   other Parties hereto within twenty-one (21) calendar days of any of the following events: (i) the

20   Court’s refusal to grant Preliminary Approval of this Agreement; (ii) the Court’s refusal to grant

21   final approval of this Agreement; (iii) the Court’s refusal to enter the Final Judgment in the

22   Action; (iv) the date upon which the Final Judgment is modified or reversed in any material

23   respect by the Court of Appeals or the Supreme Court; or (v) the date upon which an Alternative

24   Judgment, as defined in Section 9.1(d) of this Agreement, is modified or reversed in any material

25   respect by the Court of Appeals or the Supreme Court.

26   8.     INCENTIVE AWARD AND CLASS COUNSEL’S ATTORNEYS’ FEES AND

27          REIMBURSEMENT OF EXPENSES


     CLASS ACTION SETTLEMENT AGREEMENT                                                                - 24 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 26 of 63




 1          8.1.    The Fee Award. Pursuant to Fed. R. Civ. P. 23(h), Defendants agree that Class

 2   Counsel shall be entitled to an award of reasonable attorneys’ fees and costs out of the

 3   Settlement Fund in an amount determined by the Court as the Fee Award. Without the Parties

 4   having discussed the issue of the amount of attorneys’ fees at any point in their negotiations, and

 5   with no consideration given or received, Class Counsel will limit its petition for attorneys’ fees

 6   to no more than thirty percent (30%) of the Settlement Fund, plus reimbursement of expenses.

 7   Payment of any Fee Award shall be made from the Settlement Fund and should Class Counsel

 8   seek or be awarded less than this amount, the difference in the amount sought and/or the amount

 9   ultimately awarded pursuant to this paragraph shall remain in the Settlement Fund for

10   distribution to eligible Settlement Class Members.

11          8.2.    The Fee Award shall be payable from the Settlement Fund within fourteen (14)

12   business days after entry of the Court’s Final Judgment, subject to Class Counsel executing the

13   Undertaking Regarding Attorneys’ Fees and Costs (the “Undertaking”), attached hereto as

14   Exhibit E, and providing all payment routing information and tax I.D. numbers for Class

15   Counsel. Payment of the Fee Award shall be made by wire transfer to Class Counsel in

16   accordance with wire instructions to be provided to the Escrow Account agent, after completion

17   of necessary forms, including but not necessarily limited to W-9 forms. Additionally, should any

18   party to the Undertaking dissolve, merge, declare bankruptcy, become insolvent, or cease to exist

19   prior to the final payment to Settlement Class Members, that party shall execute a new

20   undertaking guaranteeing repayment of funds within fourteen (14) days of such an occurrence.

21   All obligations set forth in this paragraph shall expire upon the Effective Date.

22          8.3.    Incentive Awards. Class Counsel intend to file a motion for Court approval of

23   incentive awards to the Class Representatives, to be paid from the Settlement Fund, in addition

24   to any funds the Class Representative stands to otherwise receive from the Settlement. With no

25   consideration having been given or received for these limitations, Sean Wilson will seek no more

26   than $5,000 as an incentive award, and no other Class Representative will seek more than $1,000

27   as an incentive award. Plaintiff shall provide Defendants a reasonable opportunity to review any


     CLASS ACTION SETTLEMENT AGREEMENT                                                             - 25 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 27 of 63




 1   incentive award petitions, and shall consider any comments in good faith, before filing.

 2   Defendants explicitly reserve their right to challenge any incentive award petition.

 3   9.     CONDITIONS OF SETTLEMENT, EFFECT OF DISAPPROVAL,

 4          CANCELLATION, OR TERMINATION

 5          9.1.    Consistent with Section 1.11, the Effective Date shall not occur unless and until

 6   each of the following events occurs and shall be the date upon which the last (in time) of the

 7   following events occurs:

 8                  (a)     The Parties have executed this Agreement;

 9                  (b)     The Court has granted Preliminary Approval;

10                  (c)     The Court has entered an order finally approving the Agreement,

11   following Notice to the Settlement Class and a Final Approval Hearing, as provided in the

12   Federal Rules of Civil Procedure, and has entered the Final Judgment, or a judgment consistent

13   with this Agreement in all material respects, and such Final Judgment or other judgment

14   consistent with this Agreement in all material respects has become final and non-appealable;

15                  (d)     Defendants have funded the Settlement Fund; and

16                  (e)     In the event that the Court enters an order and final judgment in a form

17   other than that provided above (“Alternative Judgment”) to which the Parties have consented,

18   such Alternative Judgment has become final and non-appealable.

19          9.2.    If some or all of the conditions specified in Section 9.1 are not met, or in the event

20   that this Agreement is not approved by the Court, or the settlement set forth in this Agreement is

21   terminated or fails to become effective in accordance with its terms, then this Settlement

22   Agreement shall be canceled and terminated in accordance with Section 7.1 unless Class Counsel

23   and Defendants’ Counsel mutually agree in writing to proceed with this Agreement. If any Party

24   is in material breach of the terms hereof, any other Party, provided that it is in substantial

25   compliance with the terms of this Agreement, may terminate this Agreement on notice to all of

26   the Parties. Notwithstanding anything herein, the Parties agree that the Court’s failure to

27   approve, in whole or in part, the attorneys’ fees payment to Class Counsel and/or incentive


     CLASS ACTION SETTLEMENT AGREEMENT                                                                - 26 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 28 of 63




 1   awards to the Class Representatives set forth in Section 8 above shall not prevent the Agreement

 2   from becoming effective, nor shall it be grounds for termination.

 3          9.3.    If this Settlement Agreement is terminated or fails to become effective for the

 4   reasons set forth above, the Parties shall be restored to their respective positions as of the date of

 5   the signing of this Agreement. In such event, any Final Judgment or other order entered by the

 6   Court in accordance with the terms of this Agreement shall be treated as vacated, nunc pro tunc,

 7   and the Parties shall be returned to the status quo ante as if this Settlement Agreement had never

 8   been entered into.

 9          9.4.    In the event the Settlement is terminated or fails to become effective for any

10   reason, the Settlement Fund, together with any earnings thereon at the same rate as earned by the

11   Settlement Fund, less any taxes paid or due, less Settlement Administrative Expenses actually

12   incurred and paid or payable from the Settlement Fund, shall be returned to Defendants within

13   thirty (30) calendar days after written notification of such event in accordance with instructions

14   provided by Defendants’ Counsel to Class Counsel. At the request of Defendants’ Counsel, Class

15   Counsel or their designees shall apply for any tax refund owed on the amounts in the Settlement

16   Fund and pay the proceeds, after any deduction of any fees or expenses incurred in connection

17   with such application(s), of such refund to Defendants or as otherwise directed.

18   10.    CONFIDENTIALITY AND PUBLIC STATEMENTS

19          10.1.   Except as otherwise agreed by Class Counsel and Defendants’ Counsel in writing

20   and/or as required by legal disclosure obligations, all terms of this Agreement will remain

21   confidential and subject to Rule 408 of the Federal Rules of Evidence until presented to the

22   Court along with Plaintiff’s motion for preliminary approval.

23          10.2.   The Parties agree that, aside from communications to the Court or Settlement

24   Class Members and Notices prescribed in this Agreement, and to the extent consistent with Class

25   Counsels’ duties to the Class, neither Party shall make any public statement concerning the

26   Action or the Settlement other than to note that a settlement has been reached and to describe the

27   terms of the Settlement without any further characterization, absent consent of the other Parties.


     CLASS ACTION SETTLEMENT AGREEMENT                                                                - 27 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 29 of 63




 1   For the avoidance of doubt, nothing about this agreement shall interfere or shall be construed to

 2   interfere with Class Counsels’ duties to the Class. .

 3   11.    MISCELLANEOUS PROVISIONS.

 4          11.1.   The Parties (a) acknowledge that it is their intent to consummate this Settlement

 5   Agreement; and (b) agree, subject to their fiduciary and other legal obligations, to cooperate to

 6   the extent reasonably necessary to effectuate and implement all terms and conditions of this

 7   Agreement, to exercise their reasonable best efforts to accomplish the foregoing terms and

 8   conditions of this Agreement, to secure final approval, and to defend the Final Judgment through

 9   any and all appeals. Class Counsel and Defendants’ Counsel agree to cooperate with one another

10   in seeking Preliminary Approval, and entry of the Final Judgment, and promptly to agree upon

11   and execute all such other documentation as may be reasonably required to obtain final approval

12   of the Agreement.

13          11.2.   The Parties intend this Settlement Agreement to be a final and complete

14   resolution of all disputes between them with respect to the Released Claims by the Class

15   Representatives, the Settlement Class Members, and each or any of them, on the one hand,

16   against the Released Parties, and each or any of the Released Parties, on the other hand.

17   Accordingly, the Parties agree not to assert in any forum that the Action was brought by Plaintiff

18   or defended by Defendants, or each or any of them, in bad faith or without a reasonable basis.

19          11.3.   Each signatory to this Agreement warrants (a) that he, she, or it has all requisite

20   power and authority to execute, deliver and perform this Settlement Agreement and to

21   consummate the transactions contemplated herein, (b) that the execution, delivery and

22   performance of this Settlement Agreement and the consummation by it of the actions

23   contemplated herein have been duly authorized by all necessary corporate action on the part of

24   each signatory, and (c) that this Settlement Agreement has been duly and validly executed and

25   delivered by each signatory and constitutes its legal, valid and binding obligation.

26          11.4.   The Parties have relied upon the advice and representation of counsel, selected by

27   them, concerning the claims hereby released. The Parties have read and understand fully this


     CLASS ACTION SETTLEMENT AGREEMENT                                                              - 28 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 30 of 63




 1   Settlement Agreement and have been fully advised as to the legal effect hereof by counsel of

 2   their own selection and intend to be legally bound by the same.

 3          11.5.   Whether or not the Effective Date occurs or the Settlement Agreement is

 4   terminated, neither this Agreement nor the settlement contained herein, nor any act performed or

 5   document executed pursuant to or in furtherance of this Agreement or the settlement:

 6                  (a)     is, may be deemed, or shall be used, offered or received against the

 7   Released Parties, or each or any of them, as an admission, concession or evidence of, the validity

 8   of any Released Claims, the truth of any fact alleged by Plaintiff, the deficiency of any defense

 9   that has been or could have been asserted in the Action, the violation of any law or statute, the

10   reasonableness of the settlement amount or the Fee Award, or of any alleged wrongdoing,

11   liability, negligence, or fault of the Released Parties, or any of them;

12                  (b)     is, may be deemed, or shall be used, offered or received against

13   Defendants, or each or any of them, as an admission, concession or evidence of any fault,

14   misrepresentation or omission with respect to any statement or written document approved or

15   made by the Released Parties, or any of them;

16                  (c)     is, may be deemed, or shall be used, offered or received against the

17   Released Parties, or each or any of them, as an admission or concession with respect to any

18   liability, negligence, fault or wrongdoing as against any Released Parties, in any civil, criminal

19   or administrative proceeding in any court, administrative agency or other tribunal. However, the

20   settlement, this Agreement, and any acts performed and/or documents executed in furtherance of

21   or pursuant to this Agreement and/or Settlement may be used in any proceedings as may be

22   necessary to effectuate the provisions of this Agreement. Further, if this Settlement Agreement is

23   approved by the Court, any Party or any of the Released Parties may file this Agreement and/or

24   the Final Judgment in any action that may be brought against such Party or Parties in order to

25   support a defense or counterclaim based on principles of res judicata, collateral estoppel, release,

26   good faith settlement, judgment bar or reduction, or any other theory of claim preclusion or issue

27   preclusion or similar defense or counterclaim;


     CLASS ACTION SETTLEMENT AGREEMENT                                                              - 29 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 31 of 63




 1                  (d)     is, may be deemed, or shall be construed against Plaintiff, the Settlement

 2   Class, the Releasing Parties, or each or any of them, or against the Released Parties, or each or

 3   any of them, as an admission or concession that the consideration to be given hereunder

 4   represents an amount equal to, less than or greater than that amount that could have or would

 5   have been recovered after trial; and

 6                  (e)     is, may be deemed, or shall be construed as or received in evidence as an

 7   admission or concession against Plaintiff, the Settlement Class, the Releasing Parties, or each

 8   and any of them, or against the Released Parties, or each or any of them, that any of Plaintiff’s

 9   claims are with or without merit or that damages recoverable in the Action would have exceeded

10   or would have been less than any particular amount.

11                  (f)     The Parties acknowledge and agree that any Party may request that the

12   Court appoint a Settlement Special Master. Each Party explicitly reserves the right to oppose any

13   such request. Any fees earned or costs incurred by any such Settlement Special Master shall be

14   paid exclusively from the Settlement Fund.

15          11.6.   The Parties acknowledge and agree that no opinion concerning the tax

16   consequences of the proposed Settlement to Settlement Class Members is given or will be given

17   by the Parties, nor are any representations or warranties in this regard made by virtue of this

18   Settlement Agreement. Each Settlement Class Member’s tax obligations, and the determination

19   thereof, are the sole responsibility of the Settlement Class Member, and it is understood that the

20   tax consequences may vary depending on the particular circumstances of each individual

21   Settlement Class Member.

22          11.7.   The headings used herein are used for the purpose of convenience only and are

23   not meant to have legal effect.

24          11.8.   The waiver by one Party of any breach of this Settlement Agreement by any other

25   Party shall not be deemed as a waiver of any other prior or subsequent breaches of this

26   Settlement Agreement.

27


     CLASS ACTION SETTLEMENT AGREEMENT                                                                 - 30 -
            Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 32 of 63




 1          11.9.   All of the Exhibits to this Settlement Agreement are material and integral parts

 2   hereof and are fully incorporated herein by reference.

 3          11.10. This Settlement Agreement and its Exhibits set forth the entire agreement and

 4   understanding of the Parties with respect to the matters set forth herein, and supersede all prior

 5   negotiations, agreements, arrangements and undertakings with respect to the matters set forth

 6   herein. No representations, warranties or inducements have been made to any party concerning

 7   this Settlement Agreement or its Exhibits other than the representations, warranties and

 8   covenants contained and memorialized in such documents. This Settlement Agreement may be

 9   amended or modified only by a written instrument signed by or on behalf of all Parties or their

10   respective successors-in-interest.

11          11.11. Except as otherwise provided herein, each Party shall bear its own attorneys’ fees

12   and costs incurred in any way related to the Action.

13          11.12. Plaintiff represents and warrants that he has not assigned any claim or right or

14   interest relating to any of the Released Claims against the Released Parties to any other person or

15   party and that he is fully entitled to release the same.

16          11.13. Each person executing this Settlement Agreement, any of its Exhibits, or any

17   related settlement documents on behalf of any Party hereto, hereby warrants and represents that

18   such person has the full authority to do so and has the authority to take appropriate action

19   required or permitted to be taken pursuant to the Settlement Agreement to effectuate its terms.

20          11.14. This Settlement Agreement may be executed in one or more counterparts. All

21   executed counterparts and each of them shall be deemed to be one and the same instrument.

22   Signature by digital, facsimile, or in PDF format will constitute sufficient execution of this

23   Settlement Agreement. A complete set of original executed counterparts shall be filed with the

24   Court if the Court so requests.

25          11.15. The Court shall retain jurisdiction with respect to implementation and

26   enforcement of the terms of this Settlement Agreement, and all Parties hereto submit to the

27


     CLASS ACTION SETTLEMENT AGREEMENT                                                                - 31 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 33 of 63




 1   jurisdiction of the Court for purposes of implementing and enforcing the settlement embodied in

 2   this Settlement Agreement.

 3          11.16. This Settlement Agreement shall be governed by and construed in accordance

 4   with the laws of the State of Washington without reference to the conflicts of laws provisions

 5   thereof.

 6          11.17. This Settlement Agreement is deemed to have been prepared by counsel for all

 7   Parties, as a result of arm’s-length negotiations among the Parties. Whereas all Parties have

 8   contributed substantially and materially to the preparation of this Settlement Agreement, it shall

 9   not be construed more strictly against one Party than another.

10          11.18. Where this Settlement Agreement requires notice to the Parties, such notice shall

11   be sent to the following counsel. For Plaintiff: Todd Logan, Edelson PC, 123 Townsend Street,

12   Suite 100, San Francisco, California 94107. For Defendants: Behnam Dayanim, Paul Hastings

13   LLP, 2050 M Street, NW, Washington, DC 20036; and Michael J. Gill, Mayer Brown LLC, 71

14   South Wacker Drive, Chicago, IL 60606.

15          11.19. All time periods and dates described in this Agreement are subject to the Court’s

16   approval. These time periods and dates may be changed by the Court or by the Parties’ written

17   agreement without notice to the Settlement Class. The Parties reserve the right, subject to the

18   Court’s approval, to negotiate any reasonable extensions of time that might be necessary to carry

19   out any provision of this Agreement.

20
                         [SIGNATURES APPEAR ON FOLLOWING PAGE]
21

22

23

24

25

26

27


     CLASS ACTION SETTLEMENT AGREEMENT                                                               - 32 -
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 34 of 63



     IN WITNESS WHEREOF, the Parties hereto and their counsel have caused this Settlement
 1

 2   Agreement to be executed.

 3                                                  Sean Wilson

 4   Date:__________________                        By: (signature) ____________________
 5                                                  Name: (printed) ____________________
 6

 7
                                                    David Taylor
 8
     Date:__________________                        By: (signature) ____________________
 9

10                                                  Name: (printed) ____________________

11

12                                                  Cathy Burdick
13
     Date:__________________                        By: (signature) ____________________
14
                                                    Name: (printed) ____________________
15

16

17                                                  Jesse Thibert

18   Date:__________________                        By: (signature) ____________________

19                                                  Name: (printed) ____________________
20

21
                                                    Edelson PC
22
     Date:__________________                        By: (signature) ____________________
23
                                                    Name: (printed) ____________________
24

25

26             [DEFENDANTS’ SIGNATURES APPEAR ON FOLLOWING PAGE]

27


     CLASS ACTION SETTLEMENT AGREEMENT
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 35 of 63



     IN WITNESS WHEREOF, the Parties hereto and their counsel have caused this Settlement
 1

 2   Agreement to be executed.

 3                                                  Sean Wilson

 4   Date:__________________                        By: (signature) ____________________
 5                                                  Name: (printed) ____________________
 6

 7
                                                    David Taylor
 8
     Date:__________________                        By: (signature) ____________________
 9

10                                                  Name: (printed) ____________________

11

12                                                  Cathy Burdick
13
     Date:__________________                        By: (signature) ____________________
14
                                                    Name: (printed) ____________________
15

16

17                                                  Jesse Thibert

18   Date:__________________                        By: (signature) ____________________

19                                                  Name: (printed) ____________________
20

21
                                                    Edelson PC
22
     Date:__________________                        By: (signature) ____________________
23
                                                    Name: (printed) ____________________
24

25

26             [DEFENDANTS’ SIGNATURES APPEAR ON FOLLOWING PAGE]

27


     CLASS ACTION SETTLEMENT AGREEMENT
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 36 of 63



     IN WITNESS WHEREOF, the Parties hereto and their counsel have caused this Settlement
 1

 2   Agreement to be executed.

 3                                                  Sean Wilson

 4   Date:__________________                        By: (signature) ____________________
 5                                                  Name: (printed) ____________________
 6

 7
                                                    David Taylor
 8
     Date:__________________                        By: (signature) ____________________
 9

10                                                  Name: (printed) ____________________

11

12                                                  Cathy Burdick
13
     Date:__________________                        By: (signature) ____________________
14
                                                    Name: (printed) ____________________
15

16

17                                                  Jesse Thibert

18   Date:__________________                        By: (signature) ____________________

19                                                  Name: (printed) ____________________
20

21
                                                    Edelson PC
22
     Date:__________________                        By: (signature) ____________________
23
                                                    Name: (printed) ____________________
24

25

26             [DEFENDANTS’ SIGNATURES APPEAR ON FOLLOWING PAGE]

27


     CLASS ACTION SETTLEMENT AGREEMENT
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 37 of 63



     IN WITNESS WHEREOF, the Parties hereto and their counsel have caused this Settlement
 1

 2   Agreement to be executed.

 3                                                  Sean Wilson

 4   Date:__________________                        By: (signature) ____________________
 5                                                  Name: (printed) ____________________
 6

 7
                                                    David Taylor
 8
     Date:__________________                        By: (signature) ____________________
 9

10                                                  Name: (printed) ____________________

11

12                                                  Cathy Burdick
13
     Date:__________________                        By: (signature) ____________________
14
                                                    Name: (printed) ____________________
15

16

17                                                  Jesse Thibert

18   Date:__________________                        By: (signature) ____________________

19                                                  Name: (printed) ____________________
20

21
                                                    Edelson PC
22
     Date:__________________                        By: (signature) ____________________
23
                                                    Name: (printed) ____________________
24

25

26             [DEFENDANTS’ SIGNATURES APPEAR ON FOLLOWING PAGE]

27


     CLASS ACTION SETTLEMENT AGREEMENT
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 38 of 63



     IN WITNESS WHEREOF, the Parties hereto and their counsel have caused this Settlement
 1

 2   Agreement to be executed.

 3                                                  Sean Wilson

 4   Date:__________________                        By: (signature) ____________________
 5                                                  Name: (printed) ____________________
 6

 7
                                                    David Taylor
 8
     Date:__________________                        By: (signature) ____________________
 9

10                                                  Name: (printed) ____________________

11

12                                                  Cathy Burdick
13
     Date:__________________                        By: (signature) ____________________
14
                                                    Name: (printed) ____________________
15

16

17                                                  Jesse Thibert

18   Date:__________________                        By: (signature) ____________________

19                                                  Name: (printed) ____________________
20

21
                                                    Edelson PC
22
     Date:__________________                        By: (signature) ____________________
23
                                                    Name: (printed) ____________________
24

25

26             [DEFENDANTS’ SIGNATURES APPEAR ON FOLLOWING PAGE]

27


     CLASS ACTION SETTLEMENT AGREEMENT
Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 39 of 63
          Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 40 of 63



                                             Playtika, Ltd.
 1

 2   Date:__________________                 By: (signature) ____________________

 3                                           Michael Cohen, Executive Vice President
                                             and General Counsel
 4

 5
                                             Paul Hastings LLP, Counsel to Playtika,
 6                                           Ltd.

 7   Date:__________________                 By: (signature) ____________________

 8                                           Behnam Dayanim, Esq.
 9

10                                           Caesars Interactive Entertainment, LLC

11   Date:__________________                 By: (signature) ____________________
12                                           Edmund     Quatmann, Jr., Chief Legal
                                             Officer
13

14
                                             Mayer Brown LLP, Counsel to Caesars
15                                           Interactive Entertainment, LLC
16   Date:__________________                 By: (signature) ____________________
17
                                             John Nadolenco. Esq.
18

19

20

21

22

23

24

25

26

27


     CLASS ACTION SETTLEMENT AGREEMENT
          Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 41 of 63



                                             Playtika, Ltd.
 1

 2   Date:__________________                 By: (signature) ____________________

 3                                           Michael Cohen, Executive Vice President
                                             and General Counsel
 4

 5
                                             Paul Hastings LLP, Counsel to Playtika,
 6                                           Ltd.

 7   Date:__________________                 By: (signature) ____________________

 8                                           Behnam Dayanim, Esq.
 9

10                                           Caesars Interactive Entertainment, LLC

11   Date:__________________                 By: (signature) ____________________
12                                           Edmund Quatmann, Jr., Chief Legal Officer
                                             and General Counsel
13

14
                                             Mayer Brown LLP, Counsel to Caesars
15                                           Interactive Entertainment, LLC
16   Date:__________________                 By: (signature) ____________________
17
                                             John Nadolenco. Esq.
18

19

20

21

22

23

24

25

26

27


     CLASS ACTION SETTLEMENT AGREEMENT
Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 42 of 63




             EXHIBIT A
          Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 43 of 63



                                            PLAYTIKA SETTLEMENT CLAIM FORM
 THIS CLAIM FORM MUST BE SUBMITTED ONLINE OR POSTMARKED BY [CLAIMS DEADLINE]. THE
 CLAIM FORM MUST BE SIGNED AND MEET ALL CONDITIONS OF THE SETTLEMENT AGREEMENT.

 The Settlement Administrator will review your Claim Form. If accepted, you will receive a share of the Settlement
 Fund. This process takes time, please be patient. If you have any questions, or would like to estimate your share of
 the Settlement Fund, visit: [CLAIMS WEBSITE].

 Instructions. Fill out each section of this form and sign where indicated. To find your User ID(s), find the About page in the
 App, and then look in the bottom left corner.

 First Name                                                                 Last Name



 Street Address



 City                                                        State                              ZIP Code



 Email Address                                                                                  Phone Number


           Slotomania User ID(s)                          House of Fun User ID(s)                       Caesars Casino User ID(s)
 (only complete if you have played this game)    (only complete if you have played this game)   (only complete if you have played this game)



                  Vegas Downtown Slots User ID(s)
              (only complete if you have played this game)



 All email addresses associated with Slotomania, House of Fun, Caesars Casino/Caesars Slots and/or Vegas Downtown Slots & Words
 accounts




 All email addresses associated with Facebook (App Center), Apple (App Store), Google (Play Store), Amazon, Microsoft, and
 Samsung accounts from which you played Slotomania, House of Fun, Caesars Casino/Caesars Slots, and/or Vegas Downtown Slots &
 Words




 Settlement Class Member Affirmation: By submitting this Claim Form you affirm under penalty of perjury that, to the best of
 your knowledge, the User ID(s) and email address(es) listed above are yours.

 Signature: _______________________________________ Date: ___ ___/ ___ ___/ ___ __
 Select Payment Method. Select ONE box for how you would like to receive payment and provide the requested information.

• Check                         • Zelle®                             • PayPal®                    • ACH Direct Deposit
Mailing Address:                Email Address OR Phone               Email Address:               Name of Bank or Credit Union:
                                Number:

                                                                                                  • Checking Account • Savings Account

                                                                                                  Routing Number:

                                                                                                  Account Number:
Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 44 of 63




             EXHIBIT B
              Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 45 of 63


FROM: NOTICE@CLASSACTIONADMIN.COM
TO: JOHNQCLASSMEMBER@GMAIL.COM
RE: LEGAL NOTICE OF CLASS ACTION

  If you played Slotomania, House of Fun, Caesars Casino/Caesars Slots, or Vegas
  Downtown Slots & Words while in the State of Washington, you may be part of a
                              class action settlement
                A court authorized this notice. You are not being sued. This is not a solicitation from a lawyer.

A settlement has been reached in a class action lawsuit against Playtika, LTD and Caesars Interactive
Entertainment, LLC ( Defe da s ), alleging claims under Washington State law based on the sale of virtual
chips in the following social casino-style games: Slotomania, House of Fun, Caesars Casino, and Vegas
Downtown Slots. Defendants deny all claims and that they violated any law, but have agreed to the settlement
to avoid the uncertainties and expenses associated with continuing the case.

                                          Am I a Settlement Class Member?

Our records indicate that you may be a Settlement Class Member. Settlement Class Members are persons in the
State of Washington who played Slotomania, House of Fun, Caesars Casino, or Vegas Downtown Slots on or
before [Date of PAO]. More information is available at [website].

                                                      What can I get?
If approved by the Court, Defendants will establish a Settlement Fund of $38,000,000 to pay all valid claims
submitted by the Settlement Class, together with notice and administration expenses as well as any a          e
fees, costs, and incentive awards to the Class Representatives awarded by the Court. If you are entitled to relief,
you may submit a claim to receive a share of the Settlement Fund. Your share will depend on, among other
things, (1) the total dollar amount of in-game purchases you made while playing Slotomania, House of Fun,
Caesars Casino/Caesars Slots, and Vegas Downtown Slots & Words, with those who spent more money
receiving a higher percentage back, and (2) how many Settlement Class Members submit claims. You can find
more information, and estimate your share of the Settlement Fund, at [website].

                                                How do I get a payment?

You must submit a timely and properly completed Claim Form no later than [claims deadline]. You may
request a claim form or submit one online at [website].

                                              What are my other options?

You may choose to exclude yourself from the Settlement Class by sending a letter to the settlement
administrator no later than [objection/exclusion deadline]. If you exclude yourself, you will not receive a
settlement payment, but you keep any rights you may have to sue Defendants over the legal claims raised in the
lawsuit. You and/or your lawyer also have the right to object to the proposed settlement. Your written objection
must be filed no later than [objection/exclusion deadline]. Specific instructions about how to object to, or
exclude yourself from, the Settlement are available at [website]. If you file a claim or do nothing, and the Court
a      e he Se e e ,            i be b    d b a f he C               de a d dg e in this case. In addition,
              Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 46 of 63
your claims relating to the allegations in this case against Defendants and any other Released Parties will be
released.

                                             Who represents me?

The Court has appointed lawyers from Edelson PC to represent the Settlement Class. These attorneys are called
 Class Counsel. You will not be charged for these lawyers. If you want to be represented by your own lawyer
in this case, you may hire one at your expense. Plaintiff Sean Wilson is a Settlement Class Member and the
Court appointed him as one of the C a Re e e a i es. You can be represented by your own lawyer at your
expense.
                           When will the court consider the proposed settlement?

The Court will hold the Final Approval Hearing at _____ .m. on [date] in [to be determined]. At that hearing,
the Court will: hear any objections to the fairness of the settlement; determine the fairness of the settlement;
c ide C a C           e    e e f a         e    fee a d c      ; and decide whether to approve incentive awards
to the Class Representative of up to $5,000 each from the Settlement Fund. Class Counsel will be paid from the
Settlement Fund in an amount to be determined and awarded by the Court. Class Counsel will seek no more
than 30% of the Settlement Fund; the Court may award less than these amounts.

                                      How do I get more information?

For more information, including the full Notice, Claim Form and Settlement Agreement go to [website], contact
the Playtika Settlement Administrator at 1-___-___-____, or call Class Counsel at 1-XXX-XXX-XXXX.

PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK S OFFICE TO INQUIRE ABOUT
THIS SETTLEMENT OR THE CLAIM PROCESS. All questions regarding the Settlement or claims process
should be directed to the Settlement Administrator or to Class Counsel.
Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 47 of 63




             EXHIBIT C
 Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 48 of 63




 COURT AUTHORIZED NOTICE OF CLASS   Playtika Settlement
  ACTION AND PROPOSED SETTLEMENT    Settlement Administrator                        First-Class
                                    P.O. Box 0000                                      Mail
    If you have played              City, ST 00000-0000
                                                                                    US Postage
                                                                                       Paid
Slotomania, House of Fun,                                                           Permit #__

 Caesars Casino/Caesars
Slots, or Vegas Downtown            |||||||||||||||||||||||
                                    Postal Service: Please do not mark barcode
Slots & Words while in the
 State of Washington, you
                                    XXX     «ClaimID»          «MailRec»
   may be part of a class
     action settlement.             «First1» «Last1»
                                    «C/O»
                                    «Addr1» «Addr2»
                                    «City», «St» «Zip» «Country»


                                                                     By Order of the Court Dated: [date]



XXX
   Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 49 of 63




A settlement has been reached in class action lawsuits against Playtika, LTD and Caesars Interactive Entertainment, LLC ( Defe da                 ),
alleging claims under Washington state law based on the sale of virtual chips in the following social casino-style games: Slotomania, House of
Fun, Caesars Casino/Caesars Slots, and Vegas Downtown Slots & Words. Defendants deny all claims and that they violated any law, but have
agreed to the settlement to avoid the uncertainties and expenses associated with continuing the case.
Am I a Settlement Class Member? Our records indicate you may be a Settlement Class Member. Settlement Class Members are persons in
the state of Washington who played Slotomania, House of Fun, Caesars Casino/Caesars Slots, or Vegas Downtown Slots & Words on or
before [Date of PAO]. More information is available at [website].
What Can I Get? If approved by the Court, Defendants will establish a Settlement Fund of $38,000,000.00 to pay all valid claims submitted
by the Settlement Class, together with notice and administration expenses as well as any a            e    fee , costs, and incentive awards to the
Class Representatives awarded by the Court. If you are entitled to relief, you may submit a claim to receive a share of the Settlement Fund.
Your share will depend on, among other things, (1) the total dollar amount of in-game purchases you made while playing Slotomania, House of
Fun, Caesars Casino/Caesars Slots, and Vegas Downtown Slots & Words, with those who spent more money receiving a higher percentage
back and (2) how many Settlement Class Members submit claims. You can find more information about the Settlement Fund, and estimate
your share of the Settlement Fund, at [website].
How Do I Get a Payment? You must submit a timely and properly completed Claim Form no later than [claims deadline]. You may request a
claim form or submit one online at [website].
What are My Other Options? You may choose to exclude yourself from the Class by sending a letter to the settlement administrator no later
than [objection/exclusion deadline]. If you exclude yourself, you will not receive a settlement payment, but you keep any rights you may have to
sue Defendants over the legal claims raised in the lawsuit. You and/or your lawyer also have the right to object to the proposed settlement. Your
written objection must be filed no later than [objection/exclusion deadline]. Specific instructions about how to object to, or exclude yourself
from, the Settlement are available at [website]. If you file a claim or do nothing, and the Court approves the Settlement, you will be bound by all
  f he C          de a d j dg e in this case. In addition, your claims relating to the allegations in this case against Defendants and any other
Released Parties will be released.
Who Represents Me? The Court has appointed lawyers from Edelson PC to represent the class. These attorneys are called Class Counsel.
You will not be charged for these lawyers. Plaintiff Sean Wilson is a Settlement Class Member and the Court appointed him as one of the
 C a Re e e a i es. You can be represented by your own lawyer at your expense.
When Will the Court Consider the Proposed Settlement? The Court will hold the Final Approval Hearing at _____ m. on [date] in [address
to be determined]. At that hearing, the Court will: hear any objections to the fairness of the settlement; determine the fairness of the settlement;
consider C a C        e     e e f a         e fee a d c ; a d decide he he              approve incentive awards to the Class Representatives of up
to $5,000 each from the Settlement Fund. Class Counsel will be paid from the Settlement Fund in an amount to be determined by the Court. Class
Counsel will seek no more than 30% of the Settlement Fund; the Court may award less than these amounts.
How Do I Get More Information? For more information, including the full Notice, Claim Form and Settlement Agreement go to [website],
contact the Playtika Settlement Administrator at 1-___-___-____, [address], or call Class Counsel at 1-XXX-XXX-XXXX.
PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK S OFFICE TO INQUIRE ABOUT THIS SETTLEMENT OR
THE CLAIM PROCESS. All questions regarding the Settlement or claims process should be directed to the Settlement Administrator or to
Class Counsel.
Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 50 of 63




             EXHIBIT D
Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 51 of 63
              Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 52 of 63

                                             BASIC INFORMATION
1. Why was this Notice issued?
A Court authorized this notice because you have a right to know about a proposed Settlement of this class action
lawsuit and about all of your options, before the Court decides whether to give final approval to the Settlement. This
Notice explains the lawsuit, the Settlement, and your legal rights.

Judge Ronald B. Leighton of the United States District Court for the Western District of Washington is overseeing
this class action. The lawsuit is known as Sean Wilson v. Playtika, LTD, et al., No. 18-cv-05277 (W.D. Wash.). The
person who sued, Sean Wilson, is one of the C a R              a s. The companies that got sued, Playtika, LTD
and Caesars Interactive Entertainment, LLC, are called the Defendants.
2. What is a class action?
I a c a ac      ,                    ca d c a             a             b a       a        a ca
have similar claims. In a class action, the court resolves the issues for all class members, except for those who
choose to exclude themselves from the class.

3. What is this lawsuit about?
The lawsuit claims that D       da        a d Wa               a b       a a d Wa              C         P    c
Act through the sale of virtual chips in the following social casino-style games: Slotomania, House of Fun, Caesars
Casino/Caesars Slots, and Vegas Downtown Slots & Words. Defendants deny all claims and that they violated any
law.
4. Why is there a settlement?
The Court has not decided whether the Plaintiff or the Defendants should win this case. Instead, both sides agreed to
a Settlement. That way, they avoid the uncertainties and expenses associated with ongoing litigation, and Settlement
Class Members will get compensation now rather than years from now, if at all.

M            a     ab         S            a d       a      a a a ab              C     D c            c
settlement website, or by acc             C     d c            ca ,      a   ,            C      P b c Acc
Court Electronic Records (PACER) system at https://ecf.wawd.uscourts.gov, or by visiting the office of the Clerk of
the Court for the United States District Court for the Western District of Washington, Tacoma Courthouse, between
9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court holidays.

                                  WHO S INCLUDED IN THE SETTLEMENT
5. How do I know if I am in the Settlement Class?
The Court decided that everyone who fits this description and chooses not to request to be excluded is a member of
the Settlement Class:

All persons who, on or before Preliminary Approval of the Settlement. played Slotomania, House of Fun, Caesars
Casino/Caesars Slots, or Vegas Downtown Slots & Words while located in the state of Washington. Excluded from
the Settlement Class are (1) any Judge or Magistrate presiding over this action and members of their families, (2) the
D     da , D        da       b da , a            c    a    , cc         ,     d c      , a d a                  c
defendants or their parents have a controlling interest and their current or former officers, directors, and employees,
(3) persons who properly execute and file a timely request for exclusion from the settlement class, and (4) the legal
representatives, successors or assigns of any such excluded persons.




                                                          2
                        QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT [WEBSITE]
              Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 53 of 63
If you are not sure whether you are included, you can call the Settlement Administrator at [ENTER NUMBER]. Or
you can get free help by calling the lawyers appointed to represent class members in this case at 1-XXX-XXX-
XXXX.

                                         THE SETTLEMENT BENEFITS
6. What does the settlement provide?
If approved by the Court, Defendants will establish a Settlement Fund totaling $38,000,000. Settlement Class
Member payments, as well as the cost to administer the Settlement, the cost to inform people about the
Settlement, any atto             and costs awarded by the Court, and any incentive award to the Class
Representatives approved by the Court will also come out of this fund.
7. How much will my payment be?
If you are member of the Settlement Class you may submit a Claim Form to receive a portion of the Settlement
Fund. T      ac a               a        ca b d            da           ,b       ca    a        a b
settlement website. The amount of your payment will depend on, among other things, (1) the total dollar amount of
in-game purchases you made while playing Slotomania, House of Fun, Caesars Casino/Caesars Slots, and Vegas
Downtown Slots & Words, with those who spent more money receiving a higher percentage back, and (2) how many
Settlement Class Members file valid claims. If you would like more information about how Settlement Payments are
determined, visit [website].

8. When will I get my payment?
You should receive a check or electronic payment from the Settlement Administrator within 60 days after the
Settlement has been finally approved and/or after any appeals process is complete. The hearing to consider the final
approval of the Settlement is scheduled for [Fairness Hearing Date.] If you select to receive your payment via check,
please keep in mind that checks will expire and become void 90 days after they are issued. If appropriate, funds
remaining from the initial round of uncashed checks, or electronic payments that cannot be processed, may be used
for a second distribution to Settlement Class Members and/or may be donated to the Rose Foundation of Oakland,
California.

                                            HOW TO GET BENEFITS
9. How do I get a payment?
If you are a Settlement Class Member and you want to receive a payment, you must complete and submit a valid
Claim Form by [Claims Deadline]. Claim Forms can be found and submitted online, or you may request that a
Claim Form be sent to you in the mail (and which you can then submit by mail). To submit a Claim Form online or
to request a paper copy, go to [website] or call toll free, 1-800-000-0000.

We encourage you to submit your claim electronically. Not only is it easier and more secure, but it is completely free
and takes only minutes!

                                     REMAINING IN THE SETTLEMENT
10. What am I giving up if I stay in the Settlement Class?
If the Settlement becomes final, you will give up your right to sue the Defendants for the claims being resolved by
this Settlement. The specific claims you are giving up against the Defendants are described in the Settlement
Agreement in Section 1.27. Y           b        a          D     da s and certain related parties (collectively, the
 R a d Pa          ), described in Section 1.28 of the Settlement Agreement. Unless you exclude yourself (see
Question 14), you are releasing the claims, regardless of whether you submit a claim or not. The Settlement
A             a a ab                c     d c                        b .

The Settlement Agreement describes the released claims with specific descriptions, so read it carefully. If you have
                                                          3
                        QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT [WEBSITE]
               Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 54 of 63
any questions you can talk to the lawyers listed in Question 12 for free by calling 1-XXX-XXX-XXXX, or you can,
of course, talk to your own lawyer if you have questions about what this means.

11. What happens if I do nothing at all?
I      d          ,                a monetary benefits from this Settlement. But, unless you exclude yourself, you
      b ab       bring or participate in any other lawsuit against the Defendants for the claims being resolved by this
Settlement.

                                     THE LAWYERS REPRESENTING YOU
12. Do I have a lawyer in the case?
The Court has appointed a group of lawyers at the firm Edelson PC to represent the Settlement Class. Those
lawyers Jay Edelson, Rafey Balabanian, Todd Logan, Alexander G. Tievsky, and Brandt Silver-Korn are called
 Ca C           . T      a          c d     a d           a c a action cases. More information about these lawyers,
their law firm, and their experience is available at www edelson com. They believe, after conducting an extensive
investigation, that the Settlement Agreement is fair, reasonable, and in the best interests of the Settlement Class. You
will not be charged for these lawyers. If you want to be represented by your own lawyer in this case, you may hire
one at your expense.
The Court also appointed Plaintiff Sean Wilson, who has played at least one of the social casino-style games in
Question 3, as one of the Class Representatives.
13. How will the lawyers be paid?
Ca C            a            a d costs will be paid from the Settlement Fund in an amount to be determined and
awarded by the Court. The fee petition will seek no more than 30% of the Settlement Fund. The Court may award
less than this amount.

Subject to approval by the Court, each Class Representative may be paid a I c            A a d from the Settlement
Fund for helping to bring and settle this case. No Class Representative will ask for more than $5,000 as an incentive
award.

                            EXCLUDING YOURSELF FROM THE SETTLEMENT
14. How do I get out of the settlement?
To exclude yourself from the settlement, you must email, mail, or otherwise deliver a letter (or request for exclusion)
stating that you want to be excluded from the Sean Wilson v. Playtika, LTD, et al., No. 18-cv-05277 (W.D. Wash.)
case. Your letter or request for exclusion must include your (a) name (b) telephone number (c) U.S. Mail address, (d)
email address, (e) User IDs and/or email addresses associated with Slotomania, House of Fun, Caesars
Casino/Caesars Slots, and Vegas Downtown Slots & Words, and (f) your signature. You must email or mail your
exclusion request no later than [DATE], to:
                                            Playtika Settlement Administrator
                                                [EMAIL ADDRESS]
                                                       [ADDRESS]

15. If I don t exclude myself, can I sue the Defendants for the same thing later?
No. Unless you exclude yourself, you give up any right to sue the Defendants for the claims being resolved by this
Settlement.

16. If I exclude myself, can I get anything from this settlement?
No. If you exclude yourself, you s     d       b    aCa        F      a       b       b ca                  c     a .

                                                           4
                         QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT [WEBSITE]
              Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 55 of 63

                                     OBJECTING TO THE SETTLEMENT
17. How do I object to the settlement?
Y ca a            C        d     a      a b          a b c       . Y ca         a      C           d a different
settlement; the Court can only approve or reject the settlement being proposed. If the Court denies approval, no
settlement payments will be sent out and the lawsuit will continue. If that is what you want to happen, you must
object.
Any objection to the proposed settlement must be in writing. If you file a timely written objection, you may, but are
not required to, appear at the Final Approval Hearing, either in person or through your own attorney. If you appear
through your own attorney, you are responsible for hiring and paying that attorney. If you want to appear and speak
at the Final Approval Hearing to object to the Settlement, with or without a lawyer (explained below in answer to
Question Number 21), you must say so in your letter or brief. All written objections and supporting papers must
include: (i) all User ID(s) associated with Slotomania, House of Fun, Caesars Casino/Caesars Slots, and/or Vegas
Downtown Slots & Words, (ii) all email address(es) associated with Slotomania, House of Fun, Caesars
Casino/Caesars Slots, and/or Vegas Downtown Slots & Words, (iii) current telephone number, U.S. Mail address,
and email address, (iv) the specific grounds for the objection, (v) all documents or writings that the Settlement Class
Member desires the Court to consider, (vi) the name and contact information of any and all attorneys representing,
advising, or in any way assisting the objector in connection with the preparation or submission of the objection or
who may profit from the pursuit of the objection, and (vii) a statement indicating whether the objector intends to
appear at the Final Approval Hearing (either personally or through counsel, who must file an appearance or seek pro
hac vice admission). All written objections must be emailed or otherwise delivered to Class Counsel and
D     da      C        ,a d    d          C     before [DATE].
Ca C                            C     a d                 b                   a              b [two weeks prior to
objection deadline].

18. What s the difference between objecting and excluding myself from the settlement?
Ob c                 a             C        a     d                   ab       S          . Y ca b c
you stay in the Settlement Class. Excluding yourself from the Settlement C a                 C       a      d
want to be part of the Settlement Class. If you exclude yourself, you have no basis to object because the case no
longer affects you.

                                 THE COURT S FINAL APPROVAL HEARING
19. When and where will the court decide whether to approve the settlement?
The Court will hold the final approval hearing on [date] in [to be determined]. The purpose of the hearing will be for
the Court to determine whether to approve the Settlement as fair, reasonable, adequate, and in the best interests of
the Settlement C a ;      c     d Ca C                            a               a d          ; a d     c    d
request for an incentive award to the Class Representatives. At that hearing, the Court will be available to hear any
objections and arguments concerning the fairness of the Settlement.
The hearing may be postponed to a different date or time without notice, so it is a good idea to check [WEBSITE] or
call 1-800-000-0000 to confirm the hearing date. If, however, you timely objected to the Settlement and advised the
Court that you intend to appear and speak at the final approval hearing, you will receive notice of any change in the
date of such final approval hearing.


20. Do I have to come to the hearing?
No. Class Counsel will answer any questions the Court may have. But, you are welcome to come at your own
      .I        da b c           c        ,    d      a    c      C         a ab     .A       a        d


                                                          5
                        QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT [WEBSITE]
              Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 56 of 63
and mailed your written objection on time, the Court will consider it. You may also pay another lawyer to attend, but
             d.


21. May I speak at the hearing?
Yes. You may ask the Court for permission to speak at the Fairness Hearing. To do so, you must include in your
         b     b c                        a a          a        a            N c      Intent to Appear in Sean Wilson
v. Playtika, LTD, et al., No. 18-cv-05277 (W.D. Wash.). It must include your name, address, telephone number and
signature as well as the name and address of your lawyer, if one is appearing for you. Your objection and notice of
intent to appear must be filed with the Court and sent no later than [objection deadline].


                                       GETTING MORE INFORMATION
22. Where do I get more information?
This Notice summarizes the Settlement. More details are in the Settlement Agreement. You can get a copy of the
Settlement Agreement at [WEBSITE]. You can also get information about this case by accessing the Court docket,
    a   ,              C       P b c Acc         C      E c    c (PACER)            a https://ecf.wawd.uscourts.gov,
or by visiting the office of the Clerk of the Court for the United States District Court for the Western District of
Washington, Tacoma Courthouse, between 9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court
holidays. You may also write with questions to the Settlement Administrator, [ADDRESS]. And you can call the
Settlement Administrator at [PHONE] or Class Counsel at 1-XXX-XXX-XXXX, if you have any questions. Before
doing so, however, please read this full Notice carefully.


PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK S OFFICE TO INQUIRE ABOUT
THIS SETTLEMENT OR THE CLAIM PROCESS. All questions regarding the Settlement or claims process
should be directed to the Settlement Administrator or to Class Counsel.




                                                         6
                        QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT [WEBSITE]
Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 57 of 63




              EXHIBIT E
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 58 of 63




 1                                     PLAN OF ALLOCATION

 2          Each Settlement Payment will be comprised of (1) a Base Payment Amount, (2) plus a

 3   Supplemental Payment Amount, (3) minus the Settlement Class Member s share of an Fee

 4   Award, incentive awards to the Class Representatives, and Settlement Administration Expenses.

 5   1.     Base Payment Amounts.

 6          Base Payment Amounts will be calculated by applying an escalating marginal recovery

 7   formula to the Settlement Class Member s Lifetime Spending Amount through and including

 8   [the date of the execution of the Settlement Agreement], with the portion of the Settlement Class

 9   Member s spending attributable to Platform Provider fees (fixed for settlement purposes as 30%

10   of each Settlement Class Member s lifetime spending) discounted b 75%.

11          Settlement Class Members will be subject to an escalating marginal recovery formula

12   based on the percentages described in Figure 1 below.

13

14                                                  Figure 1
                                               Lifetime        Marginal
15                                             Spend ($)       Rate (%)

16                                             .01-1,000         10

17                                          1,000.01-10,000      17.5

18                                         10,000.01-100,000     30

19                                           100,000.01+         60

20

21          By way of example, an individual with a Lifetime Spending Amount of $40,000 will be

22   entitled to a Base Payment Amount of $8,273.12, calculated as: ((10% of their first $1,000 in

23   spending [$100]) + (17.5% of their next $9,000 in spending ([$1,575)]) + (30% of their next

24   $30,000 in spending [$9,000])) * (1     (75% * 30%)).

25

26   //

27

28
     PLAN OF ALLOCATION                                    1
           Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 59 of 63




 1   2.     Supplemental Payment Amounts.

 2          Supplemental Payment Amounts will be calculated on a pro rata basis and will depend

 3   on Settlement Class Member participation rate in the Settlement. Upon the close of the claims

 4   period, the sum of all unclaimed Base Payment Amounts will be considered the Supplemental

 5   Payment Fund. The Supplemental Payment Fund will be apportioned pro rata to each Settlement

 6   Class Member who submitted a valid claim, based on the participating Settlement Class

 7   Member s Base Pa ment Amount. For e ample, if valid claims total $19 million in Base

 8   Payment Amounts (i.e., 50% of the Gross Settlement Fund), then the Supplemental Payment

 9   amount of a Settlement Class Member whose Base Payment Amount was $8,273.12 would

10   likewise be $8,273.12 (for a Gross Payment Amount of $16,546.24). Gross Payment Amounts

11   are subject to the deductions described in Section (3).

12          Regardless of Settlement Class Member participation rates, the sum of Base Payment

13   Amounts and Supplemental Payments Amounts will equal the Settlement Fund ($38 million.)

14   3.     Fee Award, Incentive Awards, and Settlement Administration Expenses.

15          Settlement Payment Amounts will be a Settlement Class Member s Base Payment

16   Amount plus their Supplemental Payment Amount, minus their share of any Fee Award,

17   Incentive Awards, and Settlement Administration Expenses, anticipated not to exceed 30% of the

18   Settlement Amount.

19

20

21

22

23

24

25

26

27

28
     PLAN OF ALLOCATION                               2
Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 60 of 63




              EXHIBIT F
            Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 61 of 63




 1                                                          The Honorable Ronald B. Leighton
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT TACOMA
 7
      SEAN WILSON, individually and on behalf of   No. 18-cv-05277
 8    all others similarly situated,
                                                   STIPULATED UNDERTAKING RE:
 9
                              Plaintiff,           ATTORNEYS’ FEES AND COSTS
10
              v.
11
      PLAYTIKA, LTD., an Israeli limited
12
      company, and CAESARS INTERACTIVE
13    ENTERTAINMENT, LLC., a Delaware
      limited liability company.
14
                             Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

27


     Stipulated Undertaking
     No. 18-CV-05277
            Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 62 of 63




 1           Defendants Playtika, LTD and Caesars Interactive Entertainment, LLC (altogether

 2   “Defendants”); and Jay Edelson and Rafey Balabanian (“Class Counsel Principals”) and their

 3   law firm Edelson PC (together with Class Counsel Principals, “EPC”) (collectively, “the

 4   Parties”), stipulate and agree as follows:

 5           WHEREAS, EPC desires to give an undertaking (the “Undertaking”) for repayment of

 6   any award of attorneys’ fees and costs approved by the Court;

 7           WHEREAS, the Parties agree that this Undertaking is in the interests of all parties and in

 8   service of judicial economy and efficiency;

 9           NOW, THEREFORE, Class Counsel Principals, on behalf of themselves and as an

10   agents of Edelson PC, by making this Undertaking, hereby submit themselves and their law firm,

11   Edelson PC, to the jurisdiction of the United States District Court for the Western District of

12   Washington (“the Court”) for the purpose of enforcing the provisions of this Undertaking and

13   any and all disputes relating to or arising out of the reimbursement obligation set forth herein and

14   in the Settlement Agreement. Capitalized terms used herein without definition have the meanings

15   given to them in the Settlement Agreement. In the event that the Final Judgment is vacated,

16   overturned, reversed, or rendered void as a result of an appeal, or the Settlement Agreement is

17   voided, rescinded, or otherwise terminated for any other reason, in whole or in part, EPC shall,

18   within thirty (30) days repay to Defendants the full amount of the Fee Award.

19           In the event the Fee Award is vacated, modified, reversed, or rendered void as a result of

20   an appeal, EPC shall within thirty (30) days repay to Defendants the Fee Award in the amount

21   vacated or modified.

22           This Undertaking and all obligations set forth herein shall expire upon finality of all

23   appeals of the Final Judgment.

24           In the event EPC fails to repay to Defendants any of the Fee Award owed to them

25   pursuant to this Undertaking, the Court shall, upon application of Defendants, and notice to Class

26   Counsel and EPC, summarily issue orders, including but not limited to judgments and

27

     Stipulated Undertaking
     No. 18-CV-05277
            Case 3:18-cv-05277-RBL Document 121-1 Filed 08/06/20 Page 63 of 63




 1   attachment orders against EPC for the full amount of owed Fee Award, and any other appropriate

 2   remedies.

 3           The undersigned stipulate, warrant, and represent that they have both actual and apparent

 4   authority to enter into this stipulation, agreement, and undertaking on behalf of Edelson PC.

 5           This Undertaking may be executed in one or more counterparts, each of which shall be

 6   deemed an original but all of which together shall constitute one and the same instrument.

 7   Signatures by facsimile or electronic signature shall be deemed the same as original signatures.

 8           The undersigned declare under penalty of perjury under the laws of the United States that

 9   they have read and understand the foregoing and that it is true and correct.

10

11           IT IS SO STIPULATED THROUGH COUNSEL OF RECORD:

12           Dated: August 6, 2020                 By: /s/ Jay Edelson
13                                                 Jay Edelson
14                                                 jedelson@edelson.com
                                                   EDELSON PC
15                                                 350 North LaSalle St, 14th Floor
                                                   Chicago, Illinois 60654
16                                                 Tel: 312.589.6375
17
                                                   By: /s/ Rafey Balabanian
18
                                                   Rafey S. Balabanian
19                                                 rbalabanian@edelson.com
                                                   EDELSON PC
20                                                 123 Townsend Street, Suite 100
                                                   San Francisco, California 94107
21
                                                   Tel: 415.212.9300
22

23

24

25

26

27

     Stipulated Undertaking
     No. 18-CV-05277
